 

Execution Copy

 

SECURED REVOLVING CREDIT AGREEMENT

 

SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of August, 2012, by and between HANOVER HOLDINGS I, LLC, a New
York limited liability company (the “Lender”), and XZERES CORP., a Nevada
corporation (the “Borrower”).

 

WITNESSETH :

 

WHEREAS, the Borrower is engaged in the business of designing, developing, and
marketing small wind turbine systems and related equipment for electrical power
generation, specifically for use in residential, small business, rural electric
utility systems, other rural locations, and other infrastructure applications
(collectively, the “Business Operations”); and

 

WHEREAS, in order to provide funds for the Borrower’s working capital and other
general corporate purposes, the Borrower has requested the Lender to extend to
the Borrower a revolving credit facility upon the terms and subject to the
conditions of this Agreement; and

 

WHEREAS, the Lender is willing and able to provide such revolving credit
facility to the Borrower on the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:

 

I.          DEFINITIONS

 

Section 1.01. Defined Terms. In addition to the other terms defined elsewhere in
this Agreement, as used herein, the following terms shall have the following
meanings:

 

“Accounts” shall mean “accounts” (as defined in the UCC) of the Borrower and/or
its Subsidiaries from time to time.

 

“Account Debtor” shall mean any Person who is obligated on an Account.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Affiliate” shall mean, with respect to any Person, any other Person in Control
of, Controlled by, or under common Control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, without limitation, any officer or director
of the first Person or any of its Affiliates and any family member of any such
officer or director; provided, however, that neither the Lender nor any of its
Affiliates shall be deemed an “Affiliate” of the Borrower for any purposes of
this Agreement. For the purpose of this definition, a “substantial interest”
shall mean the direct or indirect legal or beneficial ownership of more than ten
(10%) percent of any class of stock or similar interest.

 

1

 

 

“Agreement” shall mean this Revolving Credit Agreement as it may from time to
time be amended, modified, supplemented and/or restated.

 

“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.

 

“Availability” shall mean the amount (if any) by which, at the time of
determination, (a) the Revolving Credit Commitment exceeds (b) the outstanding
principal amount of Drawdowns.

 

“Borrowing Base” shall mean an amount, determined in accordance with the most
recent borrowing base certificate (“Borrowing Base Certificate”) substantially
in the form attached hereto as Exhibit A theretofor provided to the Lender under
Section 5.04(d) below, up to (a) 80% of Eligible Accounts, minus (b) such
reserves as the Lender may establish from time to time in its Permitted
Discretion (including, without limitation, to account for Account concentration
and other risks of collection, and for obsolete, slow-moving or otherwise
problematic inventory). In the event that the Borrower has not timely delivered
a current Borrowing Base Certificate in accordance with Section 5.04(d) below,
then the applicable Borrowing Base shall be such amount as is established by the
Lender, until such time as the Borrower has delivered a current Borrowing Base
Certificate.

 

“Business Day” shall mean a day other than (a) a Saturday, (b) a Sunday, or (c)
a day on which banking institutions in the State of Florida or the State of New
York are authorized or required by law or executive order to close.

 

“Capital Expenditures” shall mean with respect to any Person, all expenditures
of such Person for tangible assets which are capitalized, and the fair value of
any tangible assets leased by such Person under any lease which would be a
Capitalized Lease, determined in accordance with GAAP, including all amounts
paid or accrued by such Person in connection with the purchase (whether on a
cash or deferred payment basis) or lease (including Capitalized Lease
Obligations) of any machinery, equipment, real property, improvements to real
property (including leasehold improvements), or any other tangible asset of such
Person which is required, in accordance with GAAP, to be treated as a fixed
asset on the consolidated balance sheet of such Person.

 

“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in accordance with GAAP.

 

“Capitalized Lease Obligation” shall mean with respect to any Person, the amount
of the liability which reflects the amount of future payments under all
Capitalized Leases of such Person as at any date, determined in accordance with
GAAP.

 

2

 

 

“Cash Equivalents” shall mean (a) marketable securities issued, or directly and
fully guaranteed or insured, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition; (b) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper issued
by, or repurchase obligations for underlying securities of the types described
in clause (a) entered into with any commercial bank having a short-term deposit
rating of at least A-2 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc.; (c) investment grade commercial paper maturing within twelve (12)
months after the date of acquisition; (d) marketable direct obligations issued
by any state in the United States or any agency or instrumentality thereof
maturing within twelve (12) months from the date of acquisition thereof and, at
the time of acquisition, have one of the two highest ratings generally
obtainable from either Standard & Poor’s Corporation or Moody’s Investors
Services, Inc.; (e) tax-exempt commercial paper of United States municipal,
state or local governments rated at least A-2 or the equivalent thereof by
Standard & Poor’s Corporation or at least P-2 or the equivalent thereof by
Moody’s Investors Services, Inc. and maturing within twelve (12) months after
the date of acquisition thereof; (f) any other items selected by the Borrower
and approved by the Lender (which approval shall not be unreasonably withheld or
delayed); or (g) any mutual fund or other pooled investment vehicle which
invests principally in the foregoing obligations.

 

“Closing Date” shall mean the date on which the Loan is funded.

 

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Collateral” shall mean all collateral pledged by the Borrower and/or any of the
Subsidiaries as security for the payment and performance of the Obligations,
whether pursuant to the Collateral Agreement or any other Security Document.

 

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, by and among the Borrower, its Subsidiaries and the Lender, as
same may be amended, modified, supplemented and/or restated from time to time.

 

“Common Stock” shall mean the authorized common stock of the Company, $0.01 par
value per share.

 

“Confidential Information” shall mean information that the Borrower furnishes to
the Lender which is not generally available to the public or available to the
Lender from a source other than the Borrower which is not, to the Lender’s
knowledge, bound by any confidentiality agreement in respect thereof.

 

“Contract” shall mean any indenture, agreement (other than this Agreement),
other contractual restriction, lease in which the Borrower or any Subsidiary is
a lessor or lessee, license or instrument.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

3

 

 

“Debt Service” shall mean, for the period in question, the sum of all principal
payments scheduled or required to be made during or with respect to such period
in respect of Indebtedness of the Borrower and its Subsidiaries, and all
Interest Expense of the Borrower and its Subsidiaries for such period.

 

“Default” shall mean any of the events specified in Article VII hereof, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

 

“Disclosure Schedule” shall mean the disclosure schedule, dated as of the
Closing Date, executed and delivered by the Borrower to the Lender, the section
numbers of which correspond to the Section numbers of this Agreement.

 

“Dollars” or “$” shall mean United States Dollars, lawful currency for the
payment of public and private debts.

 

“Drawdowns” shall mean the principal amounts loaned to the Borrower from time to
time pursuant to Section 2.01 below.

 

“Drawdown Date” means the Business Day on which the Lender makes a Loan
hereunder.

 

“Eligible Account” shall mean the face amount of each trade Account of the
Borrower or a Subsidiary (if same has become a party to the Collateral
Agreement) of VG Energy, Inc. and any other company identified in the Collateral
Agreement (collectively, the “Purchase Orders”) for services rendered or goods
and products sold in the ordinary course of the Business Operations which the
Lender, in its Permitted Discretion, deems to be an Eligible Account; provided,
however, that an Account shall not be deemed an Eligible Account unless it meets
all of the following conditions:

 

(a)          the subject services or products and goods have been rendered,
shipped or delivered on an absolute sale basis to such Account Debtor which is
not an Affiliate, vendor or supplier of the Borrower or a Subsidiary, with an
invoice date contemporaneous with or within thirty (30) calendar days after the
date of shipment or service, and which does not constitute a consignment sale,
bill-and-hold sale, sale-and-return or other such arrangement and is not subject
to any other repurchase, return or offset agreement binding upon the Borrower or
a Subsidiary; the subject services or products and goods have been rendered,
shipped and delivered (or shipped f.o.b.) to such Account Debtor on an open
account basis (or with payment guaranteed by a letter of credit, drawn on or by
a domestic financial institution, acceptable to the Lender in all respects), and
no part of the subject services, products or goods has been returned, rejected,
lost or damaged; the Account is not evidenced by chattel paper or an instrument
of any kind; and such Account Debtor, unless pre-approved in writing by the
Lender, is not insolvent or the subject of any bankruptcy or insolvency
proceeding of any kind in any jurisdiction;

 

(b)          it is a valid, legally enforceable obligation of the Account Debtor
there under payable in Dollars or other currency reasonably satisfactory to the
Lender, and is not subject to any recoupment, offset or other defense or any
discount or chargeback on the part of such Account Debtor (provided that prompt
payment discounts granted in the ordinary course of business shall not cause an
Account to be disqualified hereunder, so long as only the discounted amount of
such Account, if not otherwise disqualified, is included in the calculation of
the Borrowing Base) or to any claim on the part of such Account Debtor denying
liability there under (provided that the undisputed portion may be considered to
be an Eligible Account);

 

4

 

 

(c)          it is subject to no Lien whatsoever, except for the Lien of the
Lender;

 

(d)          it has not remained unpaid in whole or in part for a period
exceeding ninety (90) days after the original invoice date;

 

(e)          it does not arise out of a transaction (whether direct or indirect)
with an employee, officer, agent, director or Affiliate of the Borrower or any
Subsidiary or with any entity controlled by any employee, officer, agent or
director of the Borrower or any Subsidiary;

 

(f)          it is not subject to any contract retainage or other withholding of
any portion of payments on amounts invoiced, whether to secure the Borrower’s or
any Subsidiary’s performance or otherwise;

 

(g)          it does not represent the unpaid portion of an Account any portion
of which was previously paid or agreed to be paid through the issuance or
delivery of equity securities or other non-cash consideration;

 

(h)          the Lender has a perfected first priority Lien in such Account;

 

(i)          such Account is not payable by any person other than the Account
Debtor (such as a beneficiary, recipient or subscriber individually), provided
that the portion thereof which is payable by the Account Debtor may be
considered to be an Eligible Account;

 

(j)         such Account is payable solely to the Borrower or a Subsidiary, and
the Borrower or such Subsidiary is not aware of any dispute by the Account
Debtor with respect to such Account; and

 

(k)          it is not otherwise determined by the Lender, in the Lender’s
Permitted Discretion, to be difficult to collect, uncollectible or otherwise
unacceptable for any reason.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate” shall mean, with respect to any Person, any other Person which
is under common control with the first Person within the meaning of Section
414(b) or 414(c) of the Code; provided, however, that with respect to the
Borrower, no Person which is an Affiliate of the Lender (other than the Borrower
and its Subsidiaries) shall be deemed an ERISA Affiliate for purposes of this
Agreement

 

“Event of Default” has the meaning set forth in Article VII below.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” has the meaning set forth in Section 3.01(a) below.

 

5

 

 

“Fiscal Year” shall mean the fiscal year of the Borrower which ends on June 30
of each year.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied, unless the context otherwise requires, with
respect to any financial terms contained herein, as then in effect with respect
to the preparation of financial statements.

 

“Government Approval” shall mean an authorization, consent, non-action,
approval, license or exemption of, registration or filing with, or report to,
any governmental or quasi-governmental department, agency, body or other unit.

 

“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, shall mean (a) a guaranty, directly or
indirectly, in any manner, including by way of endorsement (other than
endorsements of negotiable instruments for collection in the ordinary course of
business), of any part or all of such obligation, and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such obligation by any means
(including, without limitation, the purchase of securities or obligations, the
purchase or sale of property or services, or the supplying of funds).

 

“Indebtedness” shall mean (without duplication), with respect to any Person, (a)
all obligations or liabilities, contingent or otherwise, for borrowed money, (b)
any and all obligations represented by promissory notes, bonds, debentures or
the like, or on which interest charges are customarily paid, (c) any liability
secured by any mortgage, pledge, lien or security interest on property owned or
acquired, whether or not such liability shall have been assumed, (d) obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding trade payables and accrued obligations incurred in the
ordinary course of business), (f) any obligations (contingent or otherwise) of
such Person as an account party or applicant in respect of letters of credit
and/or bankers’ acceptances, or in respect of interest rate swaps, interest rate
caps, hedging agreements or other financial or hedging obligations, and (g)
Guarantees, endorsements (other than for collection in the ordinary course of
business) and other contingent obligations in respect of the obligations of
others.

 

“Intellectual Property” shall have the meaning ascribed thereto in the
Collateral Agreement.

 

“Interest Expense” shall mean, for the relevant period, total interest expense
(including interest attributable to Capitalized Leases in accordance with GAAP)
and fees with respect to outstanding Indebtedness.

 

“Investment”, as applied to the Borrower or any Subsidiary, shall mean: (a) any
shares of capital stock, evidence of Indebtedness or other security issued by
any other Person to the Borrower or any Subsidiary, (b) any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than credit terms extended to customers in the ordinary course of
business, (c) any other investment by the Borrower or any Subsidiary in any
assets or securities of any other Person, and (d) any commitment to make any
Investment.

 

6

 

 

“Knowledge” or “Known” or words of similar import shall mean, with respect to
the Borrower and/or any Subsidiary, the actual knowledge of the directors,
officers, and managers of the Borrower or the applicable Subsidiary, as the case
may be, after reasonable inquiry of the appropriate employees of the Borrower
and the Subsidiaries.

 

“Landlord Waiver” shall mean a landlord waiver, subordination and/or access
agreement, in form and substance reasonably satisfactory to the Lender, executed
in favor of the Lender by the landlord of a Leased Real Property.

 

“Leased Real Property” shall mean any and all Real Properties (other than Owned
Real Properties) leased or occupied by the Borrower or any Subsidiary from time
to time.

 

“Liabilities and Contingencies” has the meaning set forth in Section 3.01(c)
below.

 

“Lien”, as applied to the property or assets (or the income or profits
therefrom) of the Borrower or any Subsidiary, shall mean (in each case, whether
the same is consensual or non-consensual or arises by contract, operation of
law, legal process or otherwise): (a) any mortgage, lien, pledge, hypothecation,
attachment, assignment, deposit arrangement, encumbrance, charge, lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security interest or encumbrance of any kind in
respect of any property (including, without limitation, stock of any Subsidiary)
of the Borrower or any Subsidiary, or upon the income or profits therefrom; (b)
any arrangement under which any property of the Borrower or any Subsidiary is
transferred, sequestered or otherwise identified for the purpose of subjecting
or making available the same for the payment of Indebtedness or the performance
of any other liability in priority to the payment of the general, unsecured
creditors of the Borrower or any Subsidiary; (c) any Indebtedness or liability
which remains unpaid after the same shall become due and payable and which, if
unpaid, by law or otherwise is given any priority whatsoever over the general
unsecured creditors of the Borrower or any Subsidiary; and (d) any agreement
(other than this Agreement) or other arrangement which, directly or indirectly,
prohibits the Borrower or any Subsidiary from creating or incurring any lien on
any of its properties or assets or which conditions the ability to do so on the
security, on a pro rata or other basis, of Indebtedness other than Indebtedness
outstanding under this Agreement.

 

“Loan Documents” shall mean the collective reference to this Agreement, the
Revolving Credit Note, the Security Documents, and the Warrants, and any and all
other agreements, instruments, certificates and other documents as may be
executed and delivered by the Borrower and/or any of the Subsidiaries pursuant
hereto or thereto.

 

“Loans” shall mean, collectively, the Drawdowns.

 

7

 

 

“Material Adverse Effect” shall mean any event, act, omission, condition or
circumstance which has or would reasonably be expected to have a material
adverse effect on (a) the business, operations, properties, assets or condition,
financial or otherwise, of the Borrower and the Subsidiaries, taken as a whole,
(b) the ability of the Borrower or any Subsidiary to perform any of its
obligations under any of the Loan Documents, or (c) the validity or
enforceability of, or the Lender’s rights and remedies under, any of the Loan
Documents, other than due to the acts or omissions of the Lender or any of its
Affiliates.

 

“Maturity Date” shall mean Revolving Credit Maturity Date.

 

“Maximum Revolver Amount” shall mean $1,500,000.

 

“Obligations” shall mean the collective reference to all Indebtedness and other
liabilities and obligations of every kind and description owed by the Borrower
to the Lender from time to time under or pursuant to this Agreement, the
Revolving Credit Note, the Security Documents and the other Loan Documents
(excluding the Warrant), and/or otherwise in respect of the Loans, however
evidenced, created or incurred, fixed or contingent, now or hereafter existing,
due or to become due.

 

“Organic Documents” shall mean, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited partnership
agreement or other such document of such Person.

 

“Owned Real Property” shall mean each Real Property in which the Borrower or any
Subsidiary holds an ownership or fee interest from time to time.

 

“Permitted Discretion” shall mean a determination or judgment made by the Lender
in good faith in the exercise of reasonable business judgment from the
perspective of a secured lender.

 

“Permitted Indebtedness” shall mean any and all Indebtedness expressly permitted
pursuant to Section 6.01 below.

 

“Permitted Liens” shall mean those Liens expressly permitted pursuant to Section
6.02 below.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, banking association, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

 

“Real Properties” shall mean, collectively, any real properties (land, buildings
and/or improvements) now owned or leased or occupied by the Borrower or any of
the Subsidiaries, and, during the period of the Borrower’s and/or Subsidiary’s
occupancy thereof, any other real properties heretofore owned or leased by the
Borrower or any Subsidiary (provided that, with respect to leased properties,
the “Real Property” shall refer only to the portion of the subject property
(excluding common areas) leased by the Borrower or a Subsidiary).

 

“Revolving Credit Commitment” shall mean the Lender’s agreement to make
Drawdowns to the Borrower within the limitations set forth in Section 2.01
below.

 

8

 

 

“Revolving Credit Maturity Date” shall mean the later of (a) August 1, 2013 or
(b) 180 days after the last Drawdown Date.

 

“Revolving Credit Note” shall mean the promissory note of the Borrower issued to
the Lender to represent the Drawdowns and interest thereon, as described in
Section 2.01(f) below.

 

“Sale” shall mean any transaction or series of related transactions (a) whereby
Control of the Borrower is held by a Person (or group of Persons acting in
concert), provided that a “Sale” shall not be deemed to have occurred solely by
reason of normal market trading in the Common Stock which does not result in the
acquisition by a single Person or “group” (within the meaning of Section
13(d)(3) of the Exchange Act) of a majority of the outstanding voting stock of
the Borrower, (b) in which the Borrower is a constituent party to any merger,
consolidation or share exchange and as a result thereof (i) the holders of the
outstanding capital stock of the Borrower which ordinarily has voting power for
the election of directors (including preferred stock counted on an “as
converted” basis into common stock) immediately prior to such merger or
consolidation cease to own a majority of the outstanding capital stock of the
Borrower which ordinarily has voting power for the election of directors
(including preferred stock counted on an “as converted” basis into common
stock), or (ii) the Borrower is not the surviving corporation, or (c) whereby
all or any material portion of the assets of the Borrower or any Subsidiary are
sold, assigned or transferred.

 

“SEC” shall mean the United States Securities and Exchange Commission, and any
successor agency performing the functions thereof.

 

“SEC Reports” shall mean the periodic and current reports, registration
statements, proxy statements and other reports filed or required to be filed by
the Borrower with the SEC from and after December 2008 pursuant to the Act
and/or the Exchange Act, and any amendments or supplements thereto filed with
the SEC.

 

“Security Documents” shall mean the Collateral Agreement, any collateral
assignments, Landlord Waivers, financing statements, Lien recordings or other
such agreements or documents pursuant thereto, and any other agreements or
instruments securing or creating or evidencing Liens securing the Obligations.

 

“Subordinated Debt” shall mean all Indebtedness for money borrowed and other
liabilities of the Borrower or any Subsidiary, whether or not evidenced by
promissory notes, which is contractually subordinated in right of payment, in a
manner satisfactory to the Lender (as evidenced by the Lender’s prior written
approval thereof), to all Obligations of the Borrower and/or the subject
Subsidiary to the Lender.

 

“Subsidiary” or “Subsidiaries” shall mean the individual or collective reference
to any corporation, limited liability company or other entity of which 50% or
more of the outstanding shares of stock or other equity interests of each class
having ordinary voting power and/or rights to profits (other than stock having
such power only by reason of the happening of a contingency) is at the time
owned by the Borrower, directly or indirectly through one or more Subsidiaries
of the Borrower.

 

9

 

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and hereafter from time to time.

 

“Warrants” shall mean (a) the 600,000 warrants to purchase shares of Common
Stock to be issued by the Borrower to the Lender on the Closing Date and (b) the
warrants to purchase shares of Common Stock to be issued by the Borrower to the
Lender in connection with any Drawdown made after the Closing Date on a pro rata
basis multiplied by .5.

 

“Wholly-Owned Subsidiary” shall mean each Subsidiary of which all of the
outstanding equity securities (other than directors’ qualifying shares) are
owned by the Borrower or another such Wholly-Owned Subsidiary.

 

Section 1.02. Use of Defined Terms. All terms defined in this Agreement shall
have their defined meanings when used in the Revolving Credit Note, the Security
Documents, the other Loan Documents, and all certificates, reports or other
documents made or delivered pursuant to this Agreement, unless otherwise defined
therein or unless the specific context shall otherwise require.

 

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

Section 1.04. Other Definitional Provisions. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified.

 

II.          GENERAL TERMS

 

Section 2.01. Revolving Credit Loans.

 

(a)          Subject at all times to all of the terms and conditions of this
Agreement, the Lender hereby agrees to extend to the Borrower a secured
revolving credit facility, from the Closing Date to the Revolving Credit
Maturity Date, in an aggregate principal amount not to exceed, at any time
outstanding, the lesser of (i) the Borrowing Base at the subject time, or (ii)
the Maximum Revolver Amount (the “Revolving Credit Commitment”).

 

(b)          Such revolving credit loans are herein sometimes referred to
individually as an “Drawdown” and collectively as the “Drawdowns.” Subject at
all times to all of the terms and conditions of this Agreement, from the Closing
Date to the Revolving Credit Maturity Date and within the limits of the
Revolving Credit Commitment, the Lender shall lend, and the Borrower may borrow,
prepay (without premium or penalty) and reborrow under this Section 2.01. Each
request for an Drawdown (i) shall be irrevocable, (ii) shall be deemed to
constitute an express affirmation that all conditions precedent set forth in
part B of Article IV hereof are satisfied on the date of such request and will
be satisfied on the requested Drawdown Date, and (iii) shall be made to the
Lender in writing in the form of a Borrowing Base Certificate ( each a “Drawdown
Notice”), not earlier than five (5) Business Days and later than one (1)
Business Day (each a “Drawdown Notice Date”) prior to the requested Drawdown
Date, by an authorized officer of the Borrower or by telephonic communication by
such authorized officer to the Lender, which shall be confirmed by written
notice to the Lender to be delivered to the Lender by the Business Day next
following the subject request. In no event shall the Borrower request, or shall
the Lender be required to honor, (A) any request for an Drawdown in an amount
greater than the Availability at such time, (B) any request for an Drawdown in
an amount less than $10,000, or (C) more than one request for the borrowing of
an Drawdown in any seven (7) calendar day period.

 

10

 

 

(c)          The Borrower shall pay the Lender substantially even installments
of the principal amount of all Drawdowns and interest on a cash on cash basis on
all Drawdowns at the rate(s) per annum as in effect from time to time in
accordance with the Revolving Credit Note. Such interest shall be payable based
on a three hundred sixty (360) day year, counting the actual number of days
elapsed.

 

(d)          In the event and to the extent that, at any time, the outstanding
principal amount of Drawdowns exceeds the Revolving Credit Commitment then in
effect, then the Borrower shall immediately, without notice or demand, make a
payment to the Lender in respect of the Drawdowns in an amount sufficient to
cause the outstanding principal amount of Drawdowns to be equal to or less than
the Revolving Credit Commitment then in effect.

 

(e)          Unless sooner due and payable by reason of an Event of Default or
Sale having occurred, the Borrower shall pay in full all of the Obligations to
the Lender in respect of all Drawdowns on the Revolving Credit Maturity Date.

 

(f)          All Drawdowns shall be evidenced by a secured Revolving Credit Note
of the Borrower payable to the Lender or registered assigns.

 

Section 2.02. Fees.

 

(a)          The Borrower has paid Lender $5,000 for due diligence fees upon the
execution and delivery of the Term Sheet dated July 19, 2012 (the “Term Sheet”)
and shall pay the amount of $5,000, the remainder of Lender’s due diligence
fees, and Lender’s legal fees in an amount of $7,500 on the Closing Date. Such
fees shall not be refundable in whole or in part and shall not be subject to
reduction or set-off under any circumstances.

 

(b)          In the event of any prepayment of all or any portion of a Drawdown,
the interest accrued thereon, and any other payment due in connection therewith,
the interest rate shall be adjusted to reflect a 16% cash on cash annualized
interest rate based on a 360 day year..

 

(c)          Payments received in respect of the Obligations after 12:00 Noon
(Eastern Time) on any day shall be deemed to be received on the next succeeding
Business Day, and if any payment is received other than by wire transfer of
immediately available funds, such payment shall be subject to three (3) Business
Days’ clearance prior to being credited to the Obligations for interest
calculation purposes.

 

11

 

 

Section 2.03. Use of Proceeds. The Borrower shall utilize the proceeds of the
Loans solely to fulfill the Borrower’s obligations under the Purchase Orders
covered by the Collateral Agreement.

 

Section 2.04. Application of Payments. All amounts paid to or received by the
Lender in respect of the Loans from whatever source (whether from the Borrower,
any realization upon any Collateral, or otherwise) shall, unless otherwise
directed by the Borrower with respect to any particular payment (unless an Event
of Default shall then be continuing, in which event the Lender may disregard the
Borrower’s direction), be applied (a) first, to reimburse the Lender for all
out-of-pocket costs and expenses incurred by the Lender which are reimbursable
to the Lender in accordance with this Agreement, the Revolving Credit Note
and/or any of the other Loan Documents, (b) next, to any accrued but unpaid fees
or prepayment premiums, (c) next, to unpaid accrued interest on the Drawdowns,
(d) next, to the outstanding principal of the Drawdowns, and (e) finally, to the
payment of any other outstanding Obligations; and after payment in full of the
Obligations, any further amounts paid to or received by the Lender in respect of
the Loans shall be paid over to the Borrower or such other Person(s) as may be
legally entitled thereto.

 

Section 2.05. Sale. Anything elsewhere contained in this Agreement and/or the
Revolving Credit Note to the contrary notwithstanding, the Revolving Credit
Commitment shall terminate and all Obligations shall become immediately due and
payable, without requirement of any notice or demand, upon the consummation of
any Sale.

 

Section 2.06. Obligations Unconditional.

 

(a)          The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of the Borrower, and shall be independent
of any defense or rights of set-off, recoupment or counterclaim which the
Borrower might otherwise have against the Lender. All payments required by this
Agreement and/or the Revolving Credit Note shall be paid free of any deductions
or withholdings for any taxes (but only for the original Lender and any
investment funds under common management with such Lender) or other amounts and
without abatement, diminution or set-off. If the Borrower is required by law to
make such a deduction or withholding from a payment hereunder, the Borrower
shall pay to the Lender such additional amount as is necessary to ensure that,
after the making of such deduction or withholding, the Lender receives (free
from any liability in respect of any such deduction or withholding) a net sum
equal to the sum which it would have received and so retained had no such
deduction or withholding been made or required to be made. The Borrower shall
(i) pay the full amount of any deduction or withholding, which it is required to
make by-law, to the relevant authority within the payment period set by the
relevant law, and (ii) promptly after any such payment, deliver to the Lender an
original (or certified copy) official receipt issued by the relevant authority
in respect of the amount withheld or deducted or, if the relevant authority does
not issue such official receipts, such other evidence of payment of the amount
withheld or deducted as is reasonably acceptable to the Lender.

 

12

 

 

(b)          If, at any time and from time to time after the Closing Date, (i)
any change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or application thereof, or (iii) compliance by the Lender with
any request or directive (whether or not having the force of law) from any
governmental authority (A) subjects the Lender to any tax, levy, impost,
deduction, assessment, charge or withholding of any kind whatsoever with respect
to any Loan Document, or changes the basis of taxation of payments to the Lender
of any amount payable thereunder (except for net income taxes, or franchise
taxes imposed in lieu of net income taxes, imposed generally by federal, state,
local or foreign taxing authorities with respect to interest or commitment fees
or other fees payable hereunder or changes in the rate of tax on the overall net
income of the Lender or its members), or (B) imposes on the Lender any other
condition or increased cost in connection with the transactions contemplated
thereby or participations therein, and the result of any of the foregoing is to
increase the cost to the Lender of making or continuing any Loan or to reduce
any amount receivable hereunder, then, in any such case, the Borrower shall
promptly pay to the Lender any additional amounts necessary to compensate the
Lender, on an after-tax basis, for such additional cost or reduced amount as
determined by the Lender. If the Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.06(b), the Lender shall promptly notify the
Borrower of the event by reason of which the Lender has become so entitled and
the basis therefor (to the extent known to the Lender) in reasonable detail, and
each such notice of additional amounts payable pursuant to this Section 2.06(b)
submitted by the Lender to the Borrower shall, absent manifest error, be final,
conclusive and binding for all purposes.

 

Section 2.07. Reversal of Payments. To the extent that any payment or payments
made to or received by the Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other person under any state or federal bankruptcy or other such law, then, to
the extent thereof, such amounts shall be revived as Obligations and continue in
full force and effect hereunder as if such payment or payments had not been
received by the Lender.

 

III.          REPRESENTATIONS AND WARRANTIES

 

As of the Closing Date and on each Drawdown Date (unless the representation and
warranty refers to a specific date), the Borrower hereby makes the following
representations and warranties to the Lender, all of which representations and
warranties shall survive the Closing Date, the delivery of the Revolving Credit
Note and the making of the Loans, shall be continuing in nature so long as any
Obligations are outstanding or the Revolving Credit Commitment remains in
effect, and are as follows:

 

Section 3.01. Financial Matters.

 

(a)          The Borrower has heretofore furnished to the Lender the audited
consolidated financial statements (including balance sheets, statements of
income and statements of cash flows) of the Borrower and its Subsidiaries as at
February 28, 2009 and 2010 and February 29 2011, and for the Fiscal Years then
ended (collectively, the “Financial Statements”).

 

13

 

 

(b)          The Financial Statements (i) have been prepared in accordance with
GAAP and Regulation S-X promulgated under the Act on a consistent basis for all
periods (subject, in the case of unaudited statements, to the absence of full
footnote disclosures, and to normal non-material audit adjustments), (ii) are
complete and correct in all material respects, (iii) fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as of said
dates, and the results of their operations for the periods stated, (iv) contain
and reflect all necessary adjustments and accruals, as applicable, for a fair
presentation of the Borrower’s and its Subsidiaries’ consolidated financial
condition and results of operations as of the dates of and for the periods
covered by such Financial Statements, and (v) make full and adequate provision,
subject to and in accordance with GAAP, for the various assets and liabilities
(including, without limitation, deferred revenues) of the Borrower, fixed or
contingent, and the results of their operations and transactions in their
accounts, as of the dates and for the periods referred to therein.

 

(c)          Except as set forth in Schedule 3.01 of the Disclosure Schedule,
neither the Borrower nor any of its Subsidiaries have any liabilities,
obligations or commitments of any kind or nature whatsoever, whether absolute,
accrued, contingent or otherwise (collectively “Liabilities and Contingencies”),
including, without limitation, Liabilities and Contingencies under employment
agreements and with respect to any “earn-outs”, stock appreciation rights, or
related compensation obligations, except: (i) Liabilities and Contingencies
disclosed in the Financial Statements or footnotes thereto, (ii) Liabilities and
Contingencies incurred in the ordinary course of business and consistent with
past practice since the date of the most recent Financial Statements, or (iii)
those Liabilities and Contingencies which are not required to be disclosed under
GAAP. The reserves, if any, reflected on the balance sheet included in the most
recent Financial Statements are appropriate and reasonable. Neither the Borrower
nor any of its Subsidiaries have any Indebtedness for money borrowed,
outstanding obligations for the purchase price of property, contingent
obligations or liabilities for taxes, or any material or unusual forward or
long-term commitments, except as specifically set forth in Schedule 3.01 of the
Disclosure Schedule.

 

(d)          Since the date of the most recent Financial Statements, except as
set forth in Schedule 3.01 of the Disclosure Schedule, there has been no
material adverse change in the working capital, condition (financial or
otherwise), assets, liabilities, reserves, business, management, operations or
prospects of the Borrower or any of its Subsidiaries, including, without
limitation, the following:

 

(i)           there has been no material change in any assumptions underlying,
or in any methods of calculating, any bad debt, contingency or other reserve
relating to the Borrower or any Subsidiary;

 

(ii)           there have been (A) no material write-downs in the value of any
inventory of, and there have been no write-offs as uncollectible of any notes,
accounts receivable or other receivables of, the Borrower or any Subsidiary
other than write-offs of accounts receivable reserved in full as of the date of
the most recent financial statements delivered to the Lender, and (B) no
reserves established for the uncollectibility of any notes, Accounts or other
receivables of the Borrower or any Subsidiary except to the extent that same
have been disclosed to the Lender in writing and would not, individually or in
the aggregate, cause the outstanding Drawdowns to exceed the Revolving Credit
Commitment;

 

14

 

 

(iii)          no debts which, individually or in the aggregate, are material to
the Borrower and its Subsidiaries (taken as a whole) have been cancelled, no
claims or rights of substantial value have been waived and no properties or
assets (real, personal or mixed, tangible or intangible) have been sold,
transferred, or otherwise disposed of by the Borrower or any Subsidiary except
in the ordinary course of business and consistent with past practice;

 

(iv)          there has been no change in any method of accounting or accounting
practice utilized by the Borrower or any Subsidiary;

 

(v)          no material casualty, loss or damage has been suffered by the
Borrower or any Subsidiary, regardless of whether such casualty, loss or damage
is or was covered by insurance;

 

(vi)          Any announced changes in the policies or practices of any
customer, supplier or referral source of the Borrower or any Subsidiary which
the Borrower or such Subsidiary has received written notice of and which would
reasonably be expected to have a Material Adverse Effect;

 

(vii)          Any incurrence of (A) any liability or obligation outside of the
ordinary course of business which, individually or in the aggregate, is or will
be material to the consolidated financial condition of the Borrower and its
Subsidiaries, or (B) any Indebtedness other than Permitted Indebtedness;

 

(viii)          Any declaration, setting aside or payment of any dividend or
distribution or any other payment of any kind by the Borrower to or in respect
of any equity securities of the Borrower; and

 

(ix)          No action described in this Section 3.01(d) has been agreed to be
taken by the Borrower or any Subsidiary.

 

(e)          The Borrower and its Subsidiaries have in place adequate systems of
internal controls and disclosure controls and procedures sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the Borrower and its management are able to obtain timely
and accurate information regarding the Business Operations and all material
transactions relating to the Borrower and the Subsidiaries; and no material
deficiency exists with respect to the Borrower’s or any Subsidiary’s systems of
internal controls.

 

(f)          All of the SEC Reports (as amended), as of the respective dates
thereof, complied in all material respects, as applicable, with the Act and the
Exchange Act.

 

15

 

 

Section 3.02. Organization; Corporate Existence.

 

(a)          The Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, (ii) has all
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed hereafter to be conducted, (iii)
is qualified to do business as a foreign corporation in each jurisdiction in
which the failure of the Borrower to be so qualified would have a Material
Adverse Effect, and (iv) has all requisite corporate power and authority to
execute and deliver, and perform all of its obligations under, the Loan
Documents. True and complete copies of the Organic Documents of the Borrower,
together with all amendments thereto to the date hereof, have been furnished to
the Lender.

 

(b)          On the date of this Agreement, the outstanding capital stock of the
Borrower, the number and amount of all outstanding options, warrants,
convertible securities, subscriptions and other rights to acquire capital stock
of the Borrower, and the number of shares reserved or to be reserved under
outstanding, authorized or proposed option plans or the like, are as set forth
in Schedule 3.02 of the Disclosure Schedule. All of such outstanding capital
stock is validly issued, fully paid and nonassessable. Except as set forth in
such Schedule 3.02, no holders of any such securities have any registration
rights in respect thereof.

 

(c)          Schedule 3.02 of the Disclosure Schedule further sets forth, with
respect to each Subsidiary on the date of this Agreement, (i) its proper legal
name, (ii) its jurisdiction of incorporation or formation, (iii) the
jurisdictions in which it is qualified to do business as a foreign entity, (iv)
the number of shares of capital stock, equity securities or ownership interests
outstanding (all of which are validly issued, fully paid and nonassessable), and
(v) the owner(s) of such outstanding capital stock, equity securities or other
ownership interests. Each of the Subsidiaries (A) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (B) has all requisite power and authority to own its
properties and to carry on its business as now conducted and as proposed
hereafter to be conducted, and to execute and deliver, and perform all of its
obligations under, the Loan Documents to which it is a party, and (C) is not
required to be qualified to do business as a foreign entity in any jurisdiction
in which it is not so qualified and the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect. True and complete
copies of the Organic Documents of each Subsidiary, together with all amendments
thereto to the date hereof, have been furnished to the Lender.

 

Section 3.03. Authorization.

 

(a)          The execution, delivery and performance by the Borrower and the
Subsidiaries of their respective obligations under the Loan Documents have been
duly authorized by all requisite corporate and other action and will not, either
prior to or as a result of the consummation of the transactions contemplated by
this Agreement: (i) violate any provision of Applicable Law, any order of any
court or other agency of government, any provision of the Organic Documents of
the Borrower or any Subsidiary, or any Contract, indenture, agreement or other
instrument to which the Borrower or any of the Subsidiaries is a party, or by
which the Borrower or any of the Subsidiaries or any of its assets or properties
are bound, or (ii) be in conflict with, result in a breach of, or constitute
(after the giving of notice or lapse of time or both) a default under, or,
except as may be provided in the Loan Documents, result in the creation or
imposition of any Lien of any nature whatsoever upon any of the property or
assets of the Borrower or any of the Subsidiaries pursuant to, any such
Contract, indenture, agreement or other instrument.

 

16

 

 

(b)          This Agreement and the other Loan Documents have been duly executed
and delivered by the Borrower and its Subsidiaries party thereto, and constitute
the valid and binding obligations of the Borrower and its Subsidiaries party
thereto, enforceable against the Borrower and such Subsidiaries in accordance
with their respective terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moretorium, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally, and by general principles of equity.

 

(c)          Except for compliance with applicable federal or state securities
laws, as applicable, neither the Borrower nor any of the Subsidiaries is
required to obtain any Government Approval, consent or authorization from, or to
file any declaration or statement with, any governmental instrumentality or
agency in connection with or as a condition to the execution, delivery or
performance of any of the Loan Documents.

 

(d)          Without limitation of Sections 3.03(a) through 3.03(c) above, the
issuance of the Term Revolving Credit Note and the Warrants has been authorized
by all requisite corporate action of the Borrower, and such issuance does not
conflict with any shareholders’ agreement, preemptive rights, limitation under
or requirement of Organic Documents, or other agreement or commitment of the
Borrower. Upon conversion of the Term Revolving Credit Note (in whole or in
part) from time to time in accordance therewith, the shares of Common Stock
issuable upon such conversion will be validly issued, fully paid and
nonassessable; and upon exercise of the Warrants in accordance with the terms
thereof, the Warrant Shares (as such term is defined in the Warrants) will be
validly issued, fully paid and nonassessable.

 

Section 3.04. Litigation. Except as disclosed on Schedule 3.04 of the Disclosure
Schedule, there is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of the Subsidiaries or any of their respective assets, which, if adversely
determined, would have a Material Adverse Effect. The Borrower has no Knowledge
of any state of facts, events, conditions or circumstances which are reasonably
likely to give rise to, or would properly constitute grounds for or the basis
of, any suit, action, arbitration, proceeding or investigation (including,
without limitation, any unfair labor practice charges, interference with union
organizing activities, or other labor or employment claims) against or with
respect to the Borrower or any Subsidiary.

 

Section 3.05. Material Contracts. Except as disclosed on Schedule 3.05 of the
Disclosure Schedule, neither the Borrower nor any of the Subsidiaries is (a) a
party to any Contract, agreement or instrument or subject to any charter or
other corporate or organizational restriction which has had or could reasonably
be expected to have a Material Adverse Effect, (b) subject to any liability or
obligation under or relating to any collective bargaining agreement, or (c) in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contract, agreement or instrument to
which it is a party or by which any of its assets or properties is bound, which
default, individually or in the aggregate, would have or could reasonably be
expected to have a Material Adverse Effect.

 

17

 

 

Section 3.06. Title to Properties. Except as set forth in Schedule 3.06 of the
Disclosure Schedule, the Borrower and each of the Subsidiaries has good title to
all of its properties and assets, free and clear of all mortgages, security
interests, restrictions, encumbrances or other Liens of any kind, except for
restrictions on the nature of use thereof imposed by Applicable Law, and except
for Permitted Liens, none of which materially interfere with the use and
enjoyment of such properties and assets in the normal course of the Business
Operations as presently conducted, or materially impair the value of such
properties and assets for the purpose of such business.

 

Section 3.07. Real Property. Neither the Borrower nor any Subsidiary owns any
Owned Real Property. Schedule 3.07 of the Disclosure Schedule sets forth a
correct and complete lists of all Leased Real Properties. The Borrower has a
valid lessee’s interest in each Leased Real Property currently leased or
occupied by the Borrower and neither the Borrower nor, to the Borrower’s
Knowledge, any other party thereto, is in material breach or violation of any
requirements of any such lease. All Real Properties currently owned or occupied
by the Borrower or any Subsidiary are in good condition (reasonable wear and
tear excepted) and are adequate for the current and proposed businesses of the
Borrower and its Subsidiaries. To the Borrower’s Knowledge, its use of the Real
Properties in the normal conduct of the Business Operations does not violate any
applicable building, zoning or other law, ordinance or regulation affecting such
Real Properties, and no covenants, easements, rights-of-way or other such
conditions of record materially impair the Borrower’s use of the Real Properties
in the normal conduct of the Business Operations.

 

Section 3.08. Machinery and Equipment. The machinery and equipment owned and/or
used by the Borrower and the Subsidiaries is, as to each individual material
item of machinery and equipment, and in the aggregate as to all such equipment,
in good and usable condition and in a state of good maintenance and repair
(reasonable wear and tear excepted), and adequate for its use in the Business
Operations.

 

Section 3.09. Capitalization. Except as set forth in Schedule 3.02 of the
Disclosure Schedule and for new Subsidiaries which may hereafter be formed or
acquired in compliance with this Agreement, the Borrower does not, directly or
indirectly, own any capital stock of or any form of equity interest in any other
Person.

 

Section 3.10. Solvency. After giving effect to the Loans and the other
transactions contemplated hereby, the borrowings made and/or to be made by the
Borrower under this Agreement do not and will not render the Borrower insolvent
or with unreasonably small capital for its business; the fair saleable value of
all of the assets and properties of the Borrower does now, and will, upon the
funding of the Loans contemplated hereby, exceed the aggregate liabilities and
Indebtedness of the Borrower (including contingent liabilities); the Borrower is
not contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency law, or the liquidation of all or any substantial
portion of its assets or property; the Borrower has no Knowledge of any Person
contemplating the filing of any such petition against the Borrower; and the
Borrower reasonably anticipates that it will be able to pay its debts as they
mature.

 

Section 3.11. No Investment Company. The Borrower is not an “investment company”
or a company “controlled” by an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended.

 

18

 

 

Section 3.12. Margin Securities. The Borrower does not own or have any present
intention of acquiring any “margin security” or any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System (herein called “margin security” and “margin stock”). None of the
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulations T, U or X, or cause this Agreement to violate any other regulation
of the Board of Governors of the Federal Reserve System or the Exchange Act, or
any rules or regulations promulgated under such statutes.

 

Section 3.13. Taxes.

 

(a)          Except as set forth in Schedule 3.13 of the Disclosure Schedule,
all material federal, state, local and foreign tax returns and tax reports
required to be filed by the Borrower and/or any Subsidiary have been timely
filed with the appropriate governmental agencies in all jurisdictions in which
such returns and reports are required to be filed, and all of such tax returns,
tax reports and other filings are correct and complete in all material respects.
All federal, state, local and foreign income, franchise, sales, use, property,
excise, ad valorem, value-added, payroll and other taxes (including interest,
penalties and additions to tax and including estimated tax installments where
required to be filed and paid) due from or with respect to the Borrower and the
Subsidiaries have been fully paid, and appropriate accruals have been made on
the Borrower’s books for taxes not yet due and payable. All taxes and other
assessments and levies which the Borrower and/or any Subsidiary is required by
law to withhold or to collect have been duly withheld and collected, and have
been paid over to the proper governmental authorities to the extent due and
payable. Except as set forth in Schedule 3.13 of the Disclosure Schedule, there
are no outstanding or pending claims, deficiencies or assessments for taxes,
interest or penalties with respect to any taxable period of the Borrower or any
Subsidiary, and no outstanding tax Liens.

 

(b)          Except as disclosed in Schedule 3.13 of the Disclosure Schedule,
the Borrower has no Knowledge and has not received notice of any pending audit
with respect to any federal, state, local or foreign tax returns of the Borrower
or any Subsidiary, and no waivers of statutes of limitations have been given or
requested with respect to any tax years or tax filings of the Borrower or any
Subsidiary.

 

19

 

 

Section 3.14. ERISA. Except as set forth in Schedule 3.14 of the Disclosure
Schedule, neither the Borrower nor any ERISA Affiliate of the Borrower maintains
or has any obligation to make any contributions to any pension, profit sharing
or other similar plan providing for deferred compensation to any employee. With
respect to any such plan(s) as may now exist or may hereafter be established by
the Borrower or any ERISA Affiliate of the Borrower, and which constitutes an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA,
except as set forth on Schedule 3.14 of the Disclosure Schedule: (a) the
Borrower or the subject ERISA Affiliate has paid and shall cause to be paid when
due all amounts necessary to fund such plan(s) in accordance with its terms, (b)
except for normal premiums payable by the Borrower to the Pension Benefit
Guaranty Corporation (“PBGC”), the Borrower or the subject ERISA Affiliate has
not taken and shall not take any action which could result in any liability to
the PBGC, or any of its successors or assigns, (c) the present value of all
accrued benefits thereunder shall not at any time exceed the value of the assets
of such plan(s) allocable to such accrued benefits, (d) there have not been and
there shall not be any transactions such as would cause the imposition of any
tax or penalty under Section 4975 of the Code or under Section 502 of ERISA,
which would adversely affect the funded benefits attributable to the Borrower or
the subject ERISA Affiliate, (e) there has not been and there shall not be any
termination or partial termination thereof (other than a partial termination
resulting solely from a reduction in the number of employees of the Borrower or
an ERISA Affiliate of the Borrower, which reduction is not anticipated by the
Borrower), and there has not been and there shall not be any “reportable event”
(as such term is defined in Section 4043(b) of ERISA) on or after the effective
date of Section 4043(b) of ERISA with respect to any such plan(s) subject to
Title IV of ERISA, (f) no “accumulated funding deficiency” (as defined in
Section 412 of the Code) has been or shall be incurred on or after the effective
date of Section 412 of the Code, (g) such plan(s) have been and shall be
determined to be “qualified” within the meaning of Section 401(a) of the Code,
and have been and shall be duly administered in compliance with ERISA and the
Code, and (h) the Borrower is not aware of any fact, event, condition or cause
which might adversely affect the qualified status thereof. As respects any
“multi-employer plan” (as such term is defined in Section 3(37) of ERISA) to
which the Borrower or any ERISA Affiliate thereof has heretofore been, is now,
or may hereafter be required to make contributions, the Borrower or such ERISA
Affiliate has made and shall make all required contributions thereto, and there
has not been and shall not be any “complete withdrawal” or “partial withdrawal”
(as such terms are respectively defined in Sections 4203 and 4205 of ERISA)
therefrom on the part of the Borrower or such ERISA Affiliate. Neither the
Borrower nor any of its Subsidiaries is or has at any time been an employer (for
purposes of Sections 38 to 51 of the Pensions Act 2004 under English law) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993 under English law), or “connected” with
an “associate” of such an employer (as those terms are used in Sections 39 and
43 of the Pensions Act 2004 under English law).

 

Section 3.15. Intellectual Property.

 

(a)          To the Knowledge of the Borrower, the Borrower and the Subsidiaries
own or have the valid right to use all material patents, trademarks, copyrights,
software, computer programs, equipment designs, network designs, equipment
configurations, technology and other intellectual property used, marketed and/or
sold in the Business Operations, and the Borrower and the Subsidiaries are in
compliance in all material respects with all licenses, user agreements and other
such agreements regarding the use of intellectual property used in the Business
Operations; and the Borrower has no Knowledge of or received written notice
claiming that any such intellectual property infringes upon or violates the
rights of any other Person.

 

(b)          Schedule 3.15(b) of the Disclosure Schedule sets forth all material
Intellectual Property owned by the Borrower and its Subsidiaries (“Owned
Intellectual Property”), including the name, if any, and a brief description
thereof. Except as set forth in such Schedule 3.15(b), to the Knowledge fo the
Borrower, either the Borrower or one of its Subsidiaries holds, good, valid and
indefeasible title to all Owned Intellectual Property, free and clear of any
liens or encumbrances of any kind, except for: (i) any lien for current taxes
not yet due and payable, and (ii) liens that have arisen in the ordinary course
of business and that do not (individually or in the aggregate) materially
detract from the value of the assets subject thereto or materially impair the
operations of the Borrower and its Subsidiaries.

 

20

 

 

(c)          Schedule 3.15(c) of the Disclosure Schedule sets forth: (i) all
material Intellectual Property licensed by the Borrower or any of its
Subsidiaries from third parties and used in the conduct of the business of the
Borrower and its Subsidiaries (“Licensed Intellectual Property”), including a
brief description thereof; (ii) with respect to any Owned Intellectual Property
that is the subject of any registration or pending application in any
jurisdiction, the names of the jurisdictions, any registration and/or
application serial numbers, and the current status thereof; (iii) a brief
description of all material licenses, sublicenses, and other agreements pursuant
to which the Borrower (or any of its Subsidiaries) or any sublicensee of the
Borrower (or any of its Subsidiaries) has granted to any third party the right
to use any of the Owned Intellectual Property; (iv) all other material consents,
indemnifications, forbearances to sue, settlement agreements and licensing or
cross-licensing arrangements to which the Borrower or any of its Subsidiaries is
a party relating to the Owned Intellectual Property; and (v) any ongoing royalty
or payment obligations with respect to the Licensed Intellectual Property.

 

(d)          To the Knowledge of the Borrower, the Borrower and its Subsidiaries
have a valid right to use, license, and otherwise exploit all Licensed
Intellectual Property, and any rights thereunder will not be affected by the
Borrower and its Subsidiaries entering into this Agreement, the other Loan
Documents and the agreements and transactions contemplated hereby and thereby.
Except as set forth in Schedule 3.15(d) of the Disclosure Schedule, neither the
Borrower nor any of its Subsidiaries is under any obligation to pay royalties or
other payments in connection with any license, sublicense, or other agreement,
nor restricted from assigning its right under any sublicense or agreement
respecting the Licensed Intellectual Property, nor will the Borrower or any of
its Subsidiaries otherwise be, as a result of the execution and delivery of this
Agreement, the other Loan Documents or the performance of their obligations
hereunder and thereunder, in breach of any license, sublicense or other
agreement relating to the Licensed Intellectual Property.

 

(e)          To the Knowledge of the Borrower, the Borrower’s and each
Subsidiary’s rights in all of the Owned Intellectual Property are valid,
subsisting, and enforceable. None of the Owned Intellectual Property or any
registrations therefor have been cancelled or adjudicated invalid or
unenforceable, or are subject to any outstanding order, judgment, or decree
restricting its use or adversely affecting or reflecting the Borrower’s or any
of its Subsidiaries’ rights thereto. To the Knowledge of the Borrower, all Owned
Intellectual Property that is the subject of a registration or pending
application is valid, subsisting, unexpired, and in proper form, and all renewal
fees and other maintenance fees that have fallen due on or prior to the Closing
Date have been paid. Either the Borrower or its applicable Subsidiary has timely
made all filings and payments with the appropriate intellectual property offices
required to maintain in subsistence all Owned Intellectual Property. All
documentation necessary to confirm and effect the Borrower’s and its
Subsidiaries’ ownership of and rights in any Owned Intellectual Property that is
the subject of a registration or pending application acquired by the Borrower or
any of its Subsidiaries from third parties has been filed in the United States
Patent and Trademark Office and the United States Copyright Office, and any and
all other relevant intellectual property offices and agencies in other
jurisdictions. Except for any pending application by the Borrower or a
Subsidiary, no Owned Intellectual Property is the subject of any legal or
governmental proceeding before any governmental, registration or other authority
in any jurisdiction, including any office action or other form of preliminary or
final refusal of registration.

 

21

 

 

(f)          The consummation of the transactions contemplated hereby will not
materially alter or impair any Owned Intellectual Property. To the Knowledge of
the Borrower, no Owned Intellectual Property has been used, divulged, disclosed
or appropriated to the detriment of the Borrower or any of its Subsidiaries for
the benefit of any third party; and, to the Knowledge of the Borrower, no
employee or agent of the Company or any of its Subsidiaries has misappropriated
any material trade secrets or other material confidential information of any
third party in the course of the performance of his or her duties as an employee
of the Borrower or any of its Subsidiaries. To the Knowledge of the Borrower,
(i) none of the Owned Intellectual Property infringes on any Intellectual
Property owned or used by any other Person; (ii) none of the products that are
or have been designed, created, developed, assembled, manufactured or sold by
the Borrower or any of its Subsidiaries is infringing, misappropriating, or
making any unlawful use of any Intellectual Property owned by any other Person,
and the Borrower and its Subsidiaries have all rights and licenses reasonably
necessary in order to make, have made, use or sell such products, (iii) no other
Person is infringing, misappropriating or making any unlawful use of, and no
Intellectual Property owned or used by any other Person infringes on any Owned
Intellectual Property, and (iv) there is no claim, suit, action or proceeding
pending or threatened or asserted against the Borrower or any of its
Subsidiaries: (A) alleging any conflict or infringement by the Borrower or any
of its Subsidiaries of any other Person’s intellectual property or proprietary
rights; or (B) challenging the Borrower’s or any of its Subsidiaries’ ownership
or use of, or the validity or enforceability of, any of the Owned Intellectual
Property or the Licensed Intellectual Property.

 

Section 3.16. Compliance with Laws. The Borrower and the Subsidiaries are in
compliance with all occupational safety, health, wage and hour, employment
discrimination, environmental, flammability, labeling and other Applicable Law
which are material to the Business Operations, except where such non-compliance
would not, individually or in the aggregate, have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary has any Knowledge of any state or facts,
events, conditions or occurrences which may now or hereafter constitute or
result in a violation of any Applicable Law, or which may give rise to the
assertion of any such violation, which in either case could have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has received written
notice of default or violation, nor is the Borrower or any Subsidiary in default
or violation, with respect to any Applicable Law. Neither the Borrower nor any
Subsidiary has received written notice of or been charged with, or is, to the
Borrower’s Knowledge, under investigation with respect to, any violation of any
provision of any Applicable Law, which violation would have a Material Adverse
Effect.

 

Section 3.17. Licenses and Permits. The Borrower and each Subsidiary has all
federal, state and local licenses and permits required to be maintained in
connection with and material to the Business Operations, and all such licenses
and permits are valid and in full force and effect. The Borrower and each
Subsidiary has complied with the requirements of such licenses and permits in
all material respects, and has received no notice of any pending or threatened
proceedings for the suspension, termination, revocation or limitation thereof.
There is no circumstance or condition Known to the Borrower that would cause or
permit any of such licenses or permits to be voided, revoked or withdrawn.

 

22

 

 

Section 3.18. Insurance. Schedule 3.18 of the Disclosure Schedule lists all
insurance coverages maintained by the Borrower on the date of this Agreement,
including the names of insurers, policy limits and deductibles. The Borrower has
not received written notice of cancellation or intent not to renew any of such
policies, and there has not occurred, and there does not exist, any condition
(other than general industry-wide conditions) such as would cause any of such
insurers to cancel any of such insurance coverages, or would be reasonably
likely to materially increase the premiums charged to the Borrower for coverages
consistent with the scope and amounts of coverages as in effect on the date
hereof.

 

Section 3.19. Environmental Laws.

 

(a)          The Borrower and each Subsidiary has complied in all material
respects with all Environmental Laws relating to its business and properties,
and to the Knowledge of the Borrower there exist no Hazardous Substances in
amounts in violation of applicable Environmental Laws or underground storage
tanks on any of the Real Properties the existence of which would have a Material
Adverse Effect, except those that are stored and used in compliance with
Applicable Laws.

 

(b)          Neither the Borrower nor any Subsidiary has received written notice
of any pending or threatened litigation or administrative proceeding which in
any instance (i) asserts or alleges any violation of applicable Environmental
Laws on the part of the Borrower or any Subsidiary, (ii) asserts or alleges that
the Borrower or any Subsidiary is required to clean up, remove or otherwise take
remedial or other response action due to the disposal, depositing, discharge,
leaking or other release of any Hazardous Substances or materials, or (iii)
asserts or alleges that the Borrower or any Subsidiary is required to pay all or
any portion of the costs of any past, present or future cleanup, removal or
remedial or other response action which arises out of or is related to the
disposal, depositing, discharge, leaking or other release of any hazardous
substances or materials by the Borrower or any Subsidiary. To the Borrower’s
Knowledge, neither the Borrower nor any Subsidiary is subject to any judgment,
decree, order or citation related to or arising out of any Environmental Laws.
To the Borrower’s Knowledge, neither the Borrower nor any Subsidiary has been
named or listed as a potentially responsible party by any governmental body or
agency in any matter arising under any Environmental Laws. Neither the Borrower
nor any Subsidiary is a participant in, nor does the Borrower have Knowledge of,
any governmental investigation involving any of the Real Properties.

 

(c)          To the Borrower’s Knowledge, neither the Borrower, any Subsidiary
nor any other Person has caused or permitted any Hazardous Substances or other
materials to be stored, deposited, treated, recycled or disposed of on, under or
at any of the Real Properties in violation of applicable Environmental Laws,
which materials, if known to be present, would reasonably be expected to require
or authorize cleanup, removal or other remedial action under any applicable
Environmental Laws.

 

(d)          As used in this Section 3.19 and in Section 5.08 below, the
following terms have the following meanings:

 

23

 

 

“Environmental Laws” include all federal, state, local and foreign laws, rules,
regulations, ordinances, permits, orders, and consent decrees agreed to by the
Borrower or any Subsidiary, relating to health, safety, and environmental
matters applicable to the business and property of the Borrower or any
Subsidiary. Such laws and regulations include but are not limited to the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended; the Toxic Substances
Control Act (“TSCA”), 15 U.S.C. §2601 et seq., as amended; and the Clean Water
Act, 33 U.S.C. §1331 et seq., as amended.

 

“Hazardous Substances”, “Release”, “Respond” and “Response” shall have the
meanings assigned to them in CERCLA, 42 U.S.C. §9601, as amended.

 

“Notice” means any actual summons, citation, directive, information request,
notice of potential responsibility, notice of violation or deficiency, order,
claim, complaint, investigation, proceeding, judgment, letter, or other
communication, written or oral, from the United States Environmental Protection
Agency or other federal, state, local or foreign agency or authority, or any
other entity or individual, public or private, concerning any intentional or
unintentional act or omission which involves management of Hazardous Substances
in amounts in violation of Environmental Laws on or off any Real Properties; the
imposition of any lien on any Real Properties, including but not limited to
liens asserted by government entities in connection with any Borrower’s or
Subsidiary’s response to the presence or Release of Hazardous Substances in
amounts in violation of Environmental Laws; and any alleged violation of or
responsibility under any Environmental Laws.

 

Section 3.20. Sensitive Payments. Neither the Borrower nor any Subsidiary has
(a) made any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the laws of the United
States or the jurisdiction in which made, (b) established or maintained any
unrecorded fund or asset for any purpose or made any false or artificial entries
on its books, (c) made any payments to any person with the intention that any
part of such payment was to be used for any purpose other than that described in
the documents supporting the payment, or (d) engaged in any “trading with the
enemy” or other transactions violating any rules or regulations of the Office of
Foreign Assets Control or any similar laws, rules or regulations.

 

Section 3.21. Full Disclosure. No statement of fact made by the Borrower in this
Agreement or any other Loan Document, in any SEC Report (as amended), or in any
information memorandum, business summary, agreement, certificate, schedule or
other written statement furnished by the Borrower or any Subsidiary to the
Lender pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact necessary to
make any statements contained herein or therein not misleading. Except for
matters of a general economic or political nature which do not affect the
Borrower or any Subsidiary uniquely, there is no fact presently known to the
Borrower which has not been disclosed to the Lender, which has had or would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.22. Reaffirmation. Each and every request by the Borrower for an
Drawdown shall constitute a reaffirmation of the truth and accuracy of the
Borrowers’ and each Subsidiary’s representations and warranties made in this
Agreement and the Security Documents on and as of the date of such request.

 

24

 

 

IV.          CONDITIONS OF MAKING THE LOANS

 

A. The obligation of the Lender to make the initial Loan hereunder and to
consummate the other transactions contemplated hereby are subject to the
following conditions precedent:

 

Section 4.01. Representations and Warranties. The representations and warranties
set forth in Article III hereof and in the other Loan Documents shall be true
and correct on and as of the Closing Date.

 

Section 4.02. Loan Documents. The Borrower and its Subsidiaries (as applicable)
shall have duly executed and/or delivered to the Lender all of the following:

 

(a)          The Revolving Credit Note;

 

(b)          The Collateral Agreement and any and all other Security Documents
required by the Lender at the Closing Date (including, without limitation,
Control Agreements in respect of the Borrower’s and its Subsidiaries’ deposit
accounts, and any Landlord Waivers, warehousemen’s waivers, bailee letters or
consents required by the Lender);

 

(c)          The Warrants;

 

(d)          A certificate or certificates of insurance, with loss payable
endorsements, evidencing the insurance required by Section 5.01(d) below;

 

(f)          A current Borrowing Base Certificate in conformity with Section
5.04(d) below, and a written request for the borrowing of he initial Drawdown;

 

(g)          A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Subsidiary, as applicable, certifying the vote of the Boards
of Directors or other governing body of the Borrower and each Subsidiary,
authorizing and directing the execution and delivery of the Loan Documents and
all further agreements, instruments, certificates and other documents pursuant
hereto and thereto;

 

(h)          A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Subsidiary, as applicable, certifying the names of the
officers of the Borrower and each Subsidiary who are authorized to execute and
deliver the Loan Documents and all other agreements, instruments, certificates
and other documents to be delivered pursuant hereto and thereto, together with
the true signatures of such officers. The Lender may conclusively rely on such
certificate until the Lender shall receive any further such certificate
canceling or amending the prior certificate and submitting the signatures of the
officers named in such further certificate;

 

(i)          Certified copies of the Organic Documents of the Borrower and each
Subsidiary, and a certificate of the Secretary of State or other appropriate
official of the jurisdiction of incorporation of the Borrower and each
Subsidiary and of each jurisdiction in which the Borrower and each Subsidiary is
qualified to do business as a foreign corporation, dated reasonably prior to the
Closing Date, stating that the Borrower and each Subsidiary is duly formed or
qualified and in good standing in such jurisdiction;

 

25

 

 

(j)          Such other agreements, instruments, documents and certificates
(including, without limitation, satisfactory lien and judgment searches
respecting the Borrower and its Subsidiaries) as the Lender or its counsel may
reasonably request.

 

Section 4.03. Fees and Reimbursements. The Borrower shall have paid to the
Lender the due diligence fees and Legal Fees and shall have paid or reimbursed
the Lender for its reasonable out-of-pocket costs, charges and expenses incurred
in connection with any Drawdown, as applicable. Failure of the Lender to effect
any such charge shall not excuse the Borrower from its obligation to pay such
amounts.

 

Section 4.04. Further Matters. All legal matters, and the form and substance of
all documents, incident to the transactions contemplated hereby shall be
satisfactory to the Lender and its counsel.

 

Section 4.08. No Default. No Default or Event of Default shall have occurred and
be continuing.

 

B.          The obligation of the Lender to make any Drawdowns subsequent to the
Closing Date is subject to (a) the representations and warranties set forth in
Article III and in the other Loan Documents being true and correct in all
material respects (except that, to the extent that any representation or
warranty is already qualified by concepts of materiality and/or Material Adverse
Effect, then such representations and warranties shall be true and correct in
all respects) on and as of the subject Drawdown Date, (b) the Lender’s receipt
of a current Borrowing Base Certificate in conformity with Section 5.04(d)
below, (c) the execution and delivery of such further Security Documents as the
Lender may have reasonably requested pursuant to the Security Documents
theretofore executed and delivered, (d) receipt by Lender of the Warrants to be
issued in connection with the applicable Drawdown, and (e) there being no
continuing Default or Event of Default.

 

V.          AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, from the date hereof and until
all Obligations (whether now existing or hereafter arising) have been paid in
full and the Revolving Credit Commitment has been terminated, unless the Lender
shall otherwise consent in writing, the Borrower shall, and shall cause each of
its Subsidiaries to:

 

26

 

 

Section 5.01. Corporate and Insurance. Do or cause to be done all things
necessary to at all times (a) preserve, renew and keep in full force and effect
its corporate or other legal existence, rights, licenses, permits and
franchises, (b) comply with the Loan Documents and any other agreements and
instruments executed and delivered hereunder and thereunder (to the extent a
party thereto), (c) maintain, preserve and protect all of its franchises and
material trade names, and preserve all of its material property used or useful
in the conduct of its business and keep the same in good repair, working order
and condition (reasonable wear and tear excepted), and from time to time make,
or cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto, so that the Business Operations carried on
in connection therewith may be properly and advantageously conducted at all
times, consistent with past practice, (d) maintain insurance in amounts, on such
terms and against such risks (including fire and other hazards insured against
by extended coverage, and public liability insurance covering claims for
personal injury, death or property damage) as are customary for companies of
similar size in the same or similar businesses and operating in the same or
similar locations, as well as all such other insurance as is required by the
Collateral Agreement, each of which policies (other than workers compensation or
any similar statutorily-required employee coverage) shall be issued by a
financially sound and reputable insurer reasonably satisfactory to the Lender
and shall name the Lender as loss payee and additional insured as its interest
appears and provide for the Lender to receive written notice thereof at least
thirty (30) days prior to any cancellation of the subject policy, and (e) comply
in all material respects with all material Contracts and material obligations to
which it is a party or by which it is bound, all benefit plans which it
maintains or is required to contribute to, and all Applicable Law (including,
without limitation, Environmental Laws) material to its Business Operations, and
all requirements of its insurers, whether now in effect or hereafter enacted,
promulgated or issued; provided, however, that the Borrower shall be permitted
to contest any of the foregoing matters in good faith by appropriate
proceedings, and subject to the maintenance of appropriate reserves therefor on
its books in accordance with GAAP. The Borrower will provide to the Lender a
certificate of the foregoing insurance, promptly upon request.

 

Section 5.02. Payment of Taxes. File, pay and discharge, or cause to be paid and
discharged, all material taxes, assessments and governmental charges or levies
imposed upon the Borrower and/or any Subsidiary or upon its income and profits
or upon any of its property (real, personal or mixed) or upon any part thereof,
before the same shall become in default, as well as all lawful claims for labor,
materials, supplies and otherwise, which, if unpaid when due, might become a
Lien or charge upon such property or any part thereof; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay and discharge
or cause to be paid and discharged any such tax, assessment, charge, levy or
claim so long as (a) the validity thereof shall be contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary shall have set aside
on its books adequate reserves (to the extent required by GAAP) with respect to
any such tax, assessment, charge, levy or claim so contested, and (b) payment
with respect to any such tax, assessment, charge, levy or claim shall be made
before any of the Borrower’s or such Subsidiary’s property shall be seized or
sold in satisfaction thereof.

 

Section 5.03. Notices. Give prompt written notice to the Lender of (a) the
filing by the Borrower of any SEC Reports, (b) any proceedings instituted
against the Borrower or any Subsidiary in any federal, state, local or foreign
court or before any commission or other regulatory body, whether federal, state,
local or foreign, which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect (c) occupancy of any new or additional Real
Property, and (d) the occurrence of any material casualty to any Collateral, any
Material Adverse Effect, or any Default or Event of Default, and the action that
the Borrower has taken, is taking, or proposes to take with respect thereto.

 

27

 

 

Section 5.04. Periodic Reports. Furnish to the Lender:

 

(a)          Within ninety (90) calendar days after the end of each Fiscal Year,
consolidated balance sheets, and consolidated and consolidating statements of
income, statements of stockholders’ equity, and statements of cash flows of the
Borrower and its Subsidiaries, together with footnotes and supporting schedules
thereto, certified (as to the consolidated statements) by independent certified
public accountants selected by the Borrower and reasonably satisfactory to the
Lender, showing the financial condition of the Borrower and its Subsidiaries at
the close of such Fiscal Year and the results of operations of the Borrower and
its Subsidiaries during such Fiscal Year;

 

(b)          Within thirty (30) calendar days after the end of each calendar
month (forty-five (45) calendar days in the case of the end of a fiscal
quarter), consolidated and consolidating unaudited balance sheets, statements of
income and statements of cash flows of the Borrower and its Subsidiaries, in
each case with supporting schedules thereto, prepared by the Borrower and
certified by the Borrower’s Chairman, President, Chief Executive Officer, Chief
Financial Officer or Chief Accounting Officer, such balance sheets to be as of
the close of such calendar month and such statements of income and statements of
cash flows to be for the period from the beginning of the then-current Fiscal
Year to the end of such calendar month, together with comparative statements of
income and cash flows for the corresponding period in the immediately preceding
Fiscal Year, in each case subject to normal audit and year-end adjustments;

 

(c)          Concurrently with the delivery of each of the financial statements
required by Sections 5.04(a) and 5.04(b) above, a certificate on behalf of the
Borrower (signed by the Chairman, President, Chief Executive Officer, Chief
Financial Officer or Chief Accounting Officer of the Borrower), certifying that
he has examined the provisions of this Agreement and that, to the best of his
knowledge, no Default or Event of Default (including, without limitation, under
Sections 6.16 and 6.17 below, as demonstrated by detailed calculations included
in such certificate) has occurred and/or is continuing;

 

(d)          On or prior to the fifth (5th) Business Day of each calendar month,
a detailed calculation of the Borrowing Base as of the end of the immediately
preceding calendar month, in form and substance, and with supporting
documentation (including, without limitation, receivables and payables agings as
of the close of the immediately preceding calendar month) as may reasonably be
required by the Lender; and, on or prior to the twentieth (20th) calendar day of
each calendar month, a detailed calculation of the Borrowing Base as of a date
not earlier than the fifteenth (15th) calendar day of such calendar month, with
supporting documentation as aforesaid;

 

(e)          As soon as approved by the Borrower’s Board of Directors (but in
any event not later than thirty (30) days after the beginning of each Fiscal
Year), a budget and operating plan (on a quarter-by-quarter basis) for such
Fiscal Year, in such detail as may reasonably be required by the Lender;

 

(f)          As and when distributed to the Borrower’s shareholders, copies of
all proxy materials, reports and other information which the Borrower provides
to its shareholders; and as and when distributed to any other holders of
Indebtedness of the Borrower or the Subsidiaries, copies of all reports,
statements and other information provided to such lenders; and

 

28

 

 

(g)          Promptly, from time to time, such other information (including,
without limitation, receivables and payables agings, and sales reports)
regarding the Borrower’s or any Subsidiary’s operations, assets, business,
affairs and financial condition, as the Lender may reasonably request.

 

To the extent that the financial statements required by Sections 5.04(a) and
5.04(b) are contained in any SEC Reports filed by the Borrower within the
required time period hereunder for the delivery of such financial statements,
then the Borrower shall be deemed to have complied with the subject financial
statement delivery by notifying the Lender of the filing of the subject SEC
Report.

 

To the extent that any report or other delivery required under this Section 5.04
or elsewhere in this Agreement will, at the time of anticipated delivery to the
Lender, contain any material non-public information, the Borrower will notify
the Lender thereof as promptly as practicable prior to the delivery of such
report (but without disclosing the specific items of material non-public
information or the nature thereof), and if so requested by the Lender prior to
the required date of the information delivery hereunder, the Borrower shall (x)
if reasonably practicable, redact such material non-public information from the
subject report prior to the delivery thereof to the Lender, or (y) defer
delivery of such report until such time as the Borrower has made public
disclosure of the subject material information or the Lender has affirmatively
requested delivery of such report. Absent timely request by the Lender as
aforesaid, the Borrower shall make the required delivery to the Lender on a
timely basis; provided, that the Lender shall keep such material non-public
information confidential in accordance with Section 9.13 below, and shall
refrain from trading in the Common Stock until the earlier of such time as such
information ceases to be material or 48 hours after such information has become
generally available to the public.

 

Section 5.05. Books and Records; Inspection. Maintain centralized books and
records regarding all of the Business Operations at the Borrower’s principal
place of business, and permit agents or representatives of the Lender to
inspect, at any time during normal business hours, upon reasonable notice, and
without material disruption of the Business Operations, all of the Borrower’s
and its Subsidiaries’ various books and records, to make copies, abstracts
and/or reproductions thereof, and to discuss the business and affairs of the
Borrower and the Subsidiaries with the management of the Borrower; provided,
that to the extent of any material non-public information disclosed to the
Lender (after fair warning to the Lender of the material non-public nature of
such information) or otherwise obtained by the Lender in connection with any
such inspection, the Lender shall keep such information confidential in
accordance with Section 9.13 below, and shall refrain from trading in the Common
Stock until the earlier of such time as such information ceases to be material
or 48 hours after such information has become generally available to the public.

 

Section 5.06. Accounting. Maintain a standard system of accounting in order to
permit the preparation of financial statements in accordance with GAAP and
Regulation S-X promulgated under the Act.

 

29

 

 

Section 5.07. Reimbursements. Pay or reimburse the Lender or other appropriate
Persons on demand for all reasonable costs, expenses and other charges incurred
or payable from time to time in connection with the transactions contemplated by
this Agreement, any waivers or amendments in respect of any Loan Documents
(whether or not completed or executed), and any “workout” or enforcement action
(whether or not consummated or completed, and regardless of the outcome
thereof), including but not limited to any and all search fees, recording fees,
costs of inspections, reasonable legal and accounting fees, and costs related to
routine Exchange Act filings in respect of the Lender’s and its Affiliates’
position in securities of the Borrower.

 

Section 5.08. Environmental Response. In the event of any material discharge,
spill, injection, escape, emission, disposal, leak or other Release of Hazardous
Substances in amounts in violation of applicable Environmental Laws by the
Borrower or any Subsidiary on any Real Property owned or leased by the Borrower
or any Subsidiary, which is not authorized by a permit or other approval issued
by the appropriate governmental agencies and which requires notification to or
the filing of any report with any federal or state governmental agency, the
Borrower shall promptly: (a) notify the Lender; and (b) comply with the notice
requirements of the Environmental Protection Agency and applicable state
agencies, and take all steps necessary to promptly clean up such discharge,
spill, injection, escape, emission, disposal, leak or other Release in
accordance with all applicable Environmental Laws and the Federal National
Contingency Plan, and, if required, receive a certification from all applicable
state agencies or the Environmental Protection Agency, that such Real Property
has been cleaned up to the satisfaction of such agency(ies).

 

Section 5.09. Management. Cause Frank Greco and Steve Shum to continue to be
employed or to function as respectively the Chief Executive Officer and Chief
Financial Officer of the Borrower, unless a successor is appointed within sixty
(60) days after the termination of any such individual’s employment and such
successor is reasonably satisfactory to the Lender.

 

Section 5.10. Use of Proceeds. Cause all proceeds of the Loans to be utilized
solely in the manner and for the purposes set forth in Section 2.05 above.

 

Section 5.11. Future Subsidiaries. At any time and from time to time when the
Borrower or any of its Subsidiaries proposes to form or acquire any Subsidiary
subsequent to the Closing Date, the Borrower shall give written notice thereof
to the Lender reasonably in advance of (and in no event less than fifteen (15)
days prior to) the formation or acquisition of such Subsidiary, accompanied by
true and complete copies of the Organic Documents of such Subsidiary and
stating, with respect to such Subsidiary, (a) its proper legal name, (b) its
jurisdiction of incorporation or formation, (c) the jurisdictions (if any) in
which it is qualified or is required to be qualified to do business as a foreign
entity, (d) the number of shares of capital stock, equity securities or
ownership interests outstanding, and (e) the record owners of such outstanding
capital stock, equity securities or other ownership interests; and
contemporaneously with the formation or acquisition of such new Subsidiary, such
new Subsidiary shall be deemed to have made and joined in all of the
representations and warranties made by the Borrower in this Agreement and the
other Loan Documents (all of which shall be applicable to such new Subsidiary as
if named therein), and the Borrower shall cause such new Subsidiary to execute
and deliver to the Lender a Collateral Agreement (with completed perfection
certificate and other appropriate Security Documents) in substantially the form
of the Collateral Agreement as then in effect (or a joinder agreement with
respect to the existing Collateral Agreement in form and substance reasonably
satisfactory to the Lender) and other Security Documents as reasonably requested
by the Lender.

 

30

 

 

Section 5.12. Landlord Waivers. Unless in effect at the Closing Date, and to the
extent requested by the Lender from time to time subsequent to the Closing Date,
use their commercially reasonable efforts to obtain, within thirty (30) days
after the Lender’s request therefor, in form and substance reasonably
satisfactory to the Lender, any and all bailee waivers, warehousemen’s waivers,
Landlord Waivers and/or access agreements requested by the Lender in respect of
locations where there is stored or held Collateral having an aggregate fair
market value in excess of $25,000.

 

VI.          NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, until all Obligations (whether
now existing or hereafter arising) have been paid in full and the Revolving
Credit Commitment has been terminated, unless the Lender shall otherwise consent
in writing, the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly:

 

Section 6.01. Indebtedness. Incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, other than:

 

(a)          Indebtedness to the Lender pursuant to the Loan Documents;

 

(b)          liabilities with respect to trade obligations, accounts payable,
advances, royalty or other similar payments, operating leases and other normal
accruals incurred in the ordinary course of business, or with respect to which
the Borrower or the subject Subsidiary is contesting in good faith the amount or
validity thereof by appropriate proceedings, and then only to the extent that
the Borrower or the subject Subsidiary has set aside on its books adequate
reserves therefor;

 

(c)          Indebtedness existing on the date of this Agreement owed to those
Persons, in those amounts and having those maturities as set forth in Schedule
3.01 of the Disclosure Schedule, and any Indebtedness that refinances any of
such Indebtedness (provided that such refinancing shall not cause an increase in
the principal amount of the refinanced Indebtedness immediately prior to such
refinancing);

 

(d)          Capitalized Leases reflected in the Financial Statements, and
Capitalized Leases hereafter entered into by the Borrower or its Subsidiaries,
subject to the limitations of Section 6.16 below;

 

(e)          purchase money Indebtedness incurred in connection with the
Borrower’s or its Subsidiaries’ acquisition of assets, including capital assets,
subject to the limitations of Section 6.16 below;

 

(f)          Subordinated Debt and subordinated convertible preferred stock; and
(h) Guarantees to the extent permitted pursuant to Section 6.03 below.

 

31

 

 

Section 6.02. Liens. Create, incur, assume or suffer to exist any Lien or other
encumbrance of any nature whatsoever on any of its assets, now or hereafter
owned, other than:

 

(a)          subject to Section 5.02 above, Liens securing the payment of taxes
which are either not yet due or the validity of which is being contested in good
faith by appropriate proceedings, and as to which the Borrower or the subject
Subsidiary shall have set aside on its books adequate reserves;

 

(b)          deposits under workers’ compensation, unemployment insurance and
social security laws, or to secure the performance of bids, tenders, contracts
(other than for the repayment of money borrowed) or leases, or to secure
statutory obligations or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

 

(c)          statutory Liens of landlords and Liens imposed by law, such as,
carriers’, warehousemen’s, materialmen’s or mechanics’ liens, incurred by the
Borrower or any Subsidiary in good faith in the ordinary course of business and
discharged promptly after same are incurred; fully bonded Liens arising out of a
judgment or award against the Borrower or any Subsidiary with respect to which
the Borrower or such Subsidiary shall currently be prosecuting an appeal, a stay
of execution pending such appeal having been secured; and Liens arising out of a
judgment or award against the Borrower or any Subsidiary which are fully covered
by insurance (subject to applicable deductibles) and for which the relevant
insurer has not denied or disclaimed coverage;

 

(d)          other Liens incurred in connection with Indebtedness expressly
permitted pursuant to Section 6.01(d) and/or Section 6.01(e) above, provided
that such Liens do not extend to any assets or property other than the specific
assets or properties acquired pursuant to such permitted Indebtedness;

 

(e)          encumbrances consisting of easements, rights-of-way, survey
exceptions and other similar restrictions on the use of Real Property, or
irregularities in title thereto which do not materially impair the use of such
property in the operation of the business of the Borrower and its Subsidiaries;

 

(f)          Liens in existence on the date of this Agreement, as set forth on
Schedule 6.02 of the Disclosure Schedule;

 

(g)          Liens arising out of judgments or awards (i) which are fully
covered by insurance (subject to applicable deductibles) and for which the
relevant insurer has not denied or disclaimed coverage, or (ii) with respect to
which the Borrower or the subject Subsidiary shall be prosecuting an appeal in
good faith and in respect of which a stay of execution shall have been issued;

 

(h)          Liens created by standard account agreements in favor of the
depository institution in respect of funds in the Borrower’s and its
Subsidiaries’ bank accounts;

 

(i)          Liens in favor of the Lender;

 

(j)          any other Liens specifically consented to by the Lender in writing;
and

 

32

 

 

(k)          extensions, renewals or replacements of any Lien referred to in
clauses (a) through (f) above, provided that same shall not extend such Lien to
any additional assets or effect any increase in any principal amount secured
thereby.

 

Section 6.03. Guarantees. Guarantee, endorse or otherwise in any manner become
or be responsible for obligations of any other Person, except (a) endorsements
of negotiable instruments for collection in the ordinary course of business, (b)
Guarantees by the Borrower of obligations of Wholly-Owned Subsidiaries in the
ordinary course of business.

 

Section 6.04. Sales of Assets Except as disclosed in Schedule 6.04 of the
Disclosure Schedule, (a) sell, lease, transfer, encumber or otherwise dispose of
any of the Borrower’s or any Subsidiary’s properties, assets, rights, licenses
or franchises other than (i) sales of inventory in the ordinary course of
business, (ii) licenses, joint ventures and related transactions entered into,
modified or terminated in the ordinary course of business, (iii) the disposition
of surplus, obsolete or worn-out personal properties in the ordinary course of
business, or the abandonment or disposition of Intellectual Property as and to
the extent permitted by the Collateral Agreement, or (b) permit any Affiliate of
the Borrower (other than a Subsidiary which is a party to the Collateral
Agreement) to own or obtain any patent, patent application, copyright, copyright
application, trademark, trademark application, license, or other intangible
asset relating to the Business Operations except in the normal course of
business on terms and conditions no less favorable to the Borrower or any
Subsidiary than those which could be obtained in an arms’ length transaction
with an unaffiliated third party.

 

Section 6.05. Sale-Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby the Borrower or any Subsidiary shall sell or
transfer any property (real, personal or mixed) used or useful in the Business
Operations, whether now owned or hereafter acquired, and thereafter rent or
lease such property.

 

Section 6.06. Investments; Acquisitions. Make any Investment in, or otherwise
acquire or hold securities (including, without limitation, capital stock and
evidences of Indebtedness) of, or make loans or advances to, or enter into any
arrangement for the purpose of providing funds or credit to, any other Person
(including any Affiliate), except:

 

(a)          Advances (to the extent permitted by Applicable Law, including
federal securities laws) to employees of the Borrower or any Wholly-Owned
Subsidiaries for normal business expenses not to exceed at any time $10,000 in
the aggregate;

 

(c)          Investments of excess cash generated in the Business Operations in
Cash Equivalents; and

 

(d)          Investments of cash in overnight deposits or other customary cash
management Investments with commercial banks or in commercial paper satisfying
the criteria for such banks or commercial paper as set forth in the definition
of Cash Equivalents.

 

33

 

 

Section 6.07. Corporate Form; Acquisitions. Purchase or acquire any Real
Property or any ownership interest in any Real Property; cause or permit any
reduction in the Borrower’s ultimate percentage ownership interest in any
Subsidiary; or dissolve or liquidate, or consolidate or merge with or into, sell
all or substantially all of the assets of the Borrower or any Subsidiary to, or
acquire all or substantially all of the securities, assets or properties of, any
other Person, except for (a) consolidations of a Subsidiary with a Wholly-Owned
Subsidiary (provided that no domestic Subsidiary shall be consolidated with a
foreign Subsidiary); (b) mergers of a Wholly-Owned Subsidiary into the Borrower
or into a Wholly-Owned Subsidiary (provided that no domestic Subsidiary shall be
merged into any foreign Subsidiary); or (c) sales to the Borrower or another
Subsidiary for fair value.

 

Section 6.08. Dividends and Redemptions. Directly or indirectly declare or pay
any dividends, or make any distribution of cash or property, or both, to any
Person in respect of any of the shares of the capital stock or other equity
securities of the Borrower or any other Person, or directly or indirectly
redeem, purchase or otherwise acquire for consideration any securities or shares
of the capital stock or other equity securities of the Borrower or any other
Person; unless the Borrower is current with all of its obligations to Lender;
Borrower has provided Lender with reasonable notice of any such intended
declaration or payment; and the payment of any such dividends or redemptions
will not materially affect Borrower’s ability to meet its ongoing obligations to
Lender provided, that this Section 6.08 shall not be deemed to prohibit the
payment of dividends or distributions by any Subsidiary to the Borrower.

 

Section 6.09. Compensation. Directly or indirectly pay any cash compensation to
any executive officers of the Borrower except in accordance with the
compensation levels disclosed in Schedule 6.09 of the Disclosure Schedule or as
otherwise approved by the independent members of the Board of Directors of the
Borrower but in no case in any amount or amounts which would cause or reasonably
be expected to cause a Material Adverse Effect.

 

Section 6.10. Change of Business. Directly or indirectly: (a) engage in a
business materially different from the general nature of the Business Operations
(i) as now being conducted, or (ii) as the same may hereafter be reasonably
expanded from time to time in like areas of business; (b) wind up the Business
Operations or cease substantially all of its normal Business Operations for a
period in excess of thirty (30) consecutive days; or (c) suffer any material
disruption, interruption or discontinuance of a material portion of its normal
Business Operations for a period in excess of thirty (30) consecutive days.

 

Section 6.11. Receivables. Sell or assign in any way any accounts receivable,
promissory notes or trade acceptances held by the Borrower or any Subsidiary
with or without recourse, except for collections (including endorsements) in the
ordinary course of business.

 

Section 6.12. Certain Amendments. Agree, consent, permit or otherwise undertake
to amend any of the terms or provisions of the Borrower’s or any Subsidiary’s
Organic Documents in a manner which may impair in any respect any of the
Lender’s rights under any of the Loan Documents.

 

Section 6.13. Affiliate Transactions. Enter into any Contract, agreement or
transaction with any Affiliate of the Borrower except (a) as disclosed in
Schedule 6.13 of the Disclosure Schedule, or (b) for intercompany Indebtedness
between the Borrower and any Wholly-Owned Subsidiary or between any Wholly-Owned
Subsidiaries (subject to the limitations provided in Section 6.06(a) above), or
(c) in the normal course of business on terms and conditions no less favorable
to the Borrower or any Subsidiary than those which could be obtained in an arms’
length transaction with an unaffiliated third party.

 

34

 

 

Section 6.14. Fiscal Year. Amend its Fiscal Year.

 

Section 6.15. Subordinated Debt. Prepay any of the Indebtedness listed in
Schedule 3.01 of the Disclosure Schedule; or prepay, redeem or purchase any
Subordinated Debt, or make any payment on any Subordinated Debt, in each case in
violation of the applicable subordination agreement.

 

Section 6.16. Capital Expenditures. Make aggregate Capital Expenditures in
excess of $100,000 in any Fiscal Year; provided, however, that there shall not
be counted against such limitation any Capital Expenditures included in the
purchase price of any business acquired after the Closing Date (provided that
any required consent with respect thereto under this Agreement has been
obtained).

 

Section 6.17. Coverage Test. Permit, as of the end of any quarter of any Fiscal
Year, the ratio of Debt Service, for the four (4) consecutive quarters then
ended to be less than 1.25 to 1.00.

 

VII.          DEFAULTS

 

Section 7.01. Events of Default. Each of the following events is herein, and in
the Revolving Credit Note, sometimes referred to as an Event of Default:

 

(a)          if any representation or warranty made herein or in any other Loan
Document, or in any certificate, financial statement, Borrowing Base
Certificate, instrument or other written statement furnished by the Borrower or
any Subsidiary in connection with this Agreement, any other Loan Document or any
of the borrowings hereunder shall be false, inaccurate or misleading in any
material respect when made or when deemed made hereunder;

 

(b)          any default in the payment of any principal or interest under any
of the Revolving Credit Note or any other Obligations when the same shall be due
and payable, whether at the due date thereof or at a date required for
prepayment or by acceleration or otherwise, and the continuance of any such
non-payment (in whole or in part) for a period of five (5) Business Days;

 

(c)          any default in the due observance or performance of any covenant,
condition or agreement contained in any Section of Article VI hereof, which, if
capable of being cured, is not fully cured within thirty (30) days after the
occurrence thereof;

 

(d)          any default in the due observance or performance of any covenant,
condition or agreement to be observed or performed under Article V hereof, or
otherwise pursuant to the terms hereof or any other Loan Document and not
addressed in Sections 7.01(a), (b) or (c), and the continuance of such default
unremedied for a period of thirty (30) days (ten (10) Business Days in the case
of Section 5.01(d) hereof) after written notice thereof to the Borrower, or such
other cure period as may be provided in the applicable Loan Document;

 

35

 

 

(e)          any uncured default or event of default with respect to any
Indebtedness of the Borrower or any of the Subsidiaries (other than to the
Lender) in an amount in excess of $100,000, if the effect of such default or
event of default is to permit the holder, with or without notice or lapse of
time or both, to accelerate the maturity of any such Indebtedness for money
borrowed or to cause such Indebtedness for money borrowed to become due prior to
the stated maturity thereof;

 

(f)          if the Borrower or any Subsidiary shall: (i) apply for or consent
to the appointment of a receiver, trustee, custodian or liquidator of it or any
of its properties, (ii) admit in writing its inability to pay its debts as they
mature, (iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code or any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
any other jurisdiction or foreign country, or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage or any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or (vi) take or permit to be taken any action
in furtherance of or for the purpose of effecting any of the foregoing;

 

(g)          if any order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower or any Subsidiary, by any court
of competent jurisdiction, approving a petition seeking liquidation or
reorganization of the Borrower or any Subsidiary, or appointing a receiver,
trustee, custodian or liquidator of the Borrower or any Subsidiary, or of all or
any substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) days;

 

(h)          if final judgment(s) or administrative order for the payment of
money in an uninsured amount in excess of $100,000, individually or in the
aggregate shall be rendered against the Borrower and/or any Subsidiary, and the
same shall remain undischarged or unbonded for a period of thirty (30)
consecutive days, during which execution shall not be effectively stayed;

 

(i)          the occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of the Borrower or any Subsidiary
having an aggregate fair value or repair cost (as the case may be) in excess of
$100,000 individually or in the aggregate, and any such levy, seizure or
attachment shall not be set aside, bonded or discharged within thirty (30) days
after the date thereof;

 

(j)          if any Lien purported to be created by any Security Document shall
cease to be a valid perfected first priority Lien (subject only to any priority
accorded by law to Permitted Liens) on the assets or properties covered thereby,
or the Borrower or any Subsidiary shall assert in writing that any Lien
purported to be created by any Security Document is not a valid perfected first
priority lien (subject only to any priority accorded by law to Permitted Liens)
on the assets or properties purported to be covered thereby; or if any
Subsidiary which is a Wholly-Owned Subsidiary shall cease to be a Wholly-Owned
Subsidiary;

 

36

 

 

(k)          if any of the Loan Documents shall cease to be in full force and
effect (other than as a result of the discharge thereof in accordance with the
terms thereof or by written agreement of all parties thereto);

 

(l)          if the Common Stock shall not be listed or traded on any national
securities exchange or any NASDAQ market, or shall cease to be listed or quoted
on the OTC Marketplace, for any period in excess of thirty (30) consecutive
days;

 

(m)          if the Borrower or any Subsidiary shall be indicted for, convicted
of or plead nolo contendere to any criminal offense; or

 

(n)          the occurrence of a Material Adverse Effect.

 

Section 7.02. Remedies. Upon the occurrence of any Event of Default, and at all
times thereafter during the continuance thereof: (a) the Revolving Credit Note,
and any and all other Obligations, shall, at the Lender’s option (except in the
case of Sections 7.01(f) and 7.01(g) hereof, the occurrence of which shall
automatically effect acceleration, regardless of any action or forbearance in
respect of any prior or ongoing Default or Event of Default which may be
inconsistent with such automatic acceleration), become immediately due and
payable, both as to principal, interest and other charges, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Revolving Credit Note or other evidence of
such Obligations to the contrary notwithstanding, (b) all outstanding
Obligations under the Revolving Credit Note, and all other outstanding
Obligations, shall bear interest at the default rates of interest provided in
the Revolving Credit Note, (c) the Lender may file suit against the Borrower on
the Revolving Credit Note and against the Borrower and the Subsidiaries under
the other Loan Documents and/or seek specific performance or injunctive relief
thereunder (whether or not a remedy exists at law or is adequate), (d) the
Lender shall have the right, in accordance with the Security Documents, to
exercise any and all remedies in respect of such or all of the Collateral as the
Lender may determine in its discretion (without any requirement of marshalling
of assets or other such requirement, all of which are hereby waived by the
Borrower), and (e) the Revolving Credit Commitment shall, at the Lender’s option
(except in the case of Sections 7.01(f) and 7/01(g) hereof, the occurrence of
which shall automatically effect termination, regardless of any action or
forbearance in respect of any prior or ongoing Default or Event of Default which
may be inconsistent with such automatic termination), be immediately terminated
or reduced, and the Lender shall be under no further obligation to consider
making any further Drawdowns.

 

VIII.          PARTICIPATING LENDERS; ASSIGNMENT.

 

Section 8.01. Participations. Anything in this Agreement to the contrary
notwithstanding, the Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, transfer,
assign or grant participating interests in the Loans as the Lender shall in its
sole discretion determine, to such other Persons (the “Participants”) as the
Lender may determine. Notwithstanding the granting of any such participating
interests: (a) the Borrower shall look solely to the Lender for all purposes of
this Agreement and the transactions contemplated hereby, (b) the Borrower shall
at all times have the right to rely upon any waivers or consents signed by the
Lender as being binding upon all of the Participants, and (c) all communications
in respect of this Agreement and such transactions shall remain solely between
the Borrower and the Lender (exclusive of Participants) hereunder.

 

37

 

 

Section 8.02. Transfer and Assignment. Anything in this Agreement to the
contrary notwithstanding, the Lender may, at any time and from time to time,
subject to Section 8.03 below, without in any manner affecting or impairing the
validity of any Obligations, transfer and assign all or any portion of its
interest in this Agreement, the Revolving Credit Note and the other Loan
Documents to any Person (an “Assignee Lender”) as the Lender may determine;
provided, however, that unless an Event of Default shall have occurred and be
continuing, the Lender shall not, without the Borrower’s prior written consent,
make any such assignment to any Person which, to the Lender’s knowledge, derives
any material amount of revenues from the operation (directly or through any
Affiliate) of any business competitive with the Business Operations. Upon any
such transfer or assignment, the Assignee Lender shall be deemed to succeed (to
the extent of the interest assigned) to the rights and obligations of the Lender
for all purposes of this Agreement. In the event of any transfer and assignment
of the Lender’s entire interest in this Agreement, the Revolving Credit Note and
the Security Documents, the Lender shall be replaced by the Assignee Lender as
“Secured Party” under the Collateral Agreement and all other Security Documents.

 

Section 8.03. Recordation of Assignment. In respect of any negotiation, transfer
or assignment of all or any portion of any Lender’s interest in this Agreement,
any Revolving Credit Note and/or any other Loan Documents at any time and from
time to time, the following provisions shall be applicable:

 

(a)          The Borrower, or any agent appointed by the Borrower, shall
maintain a register (the “Register”) in which there shall be recorded the name
and address of each Person holding any Revolving Credit Note(s) hereunder or any
commitment to lend hereunder, and the principal amount payable to such Person
under such Person’s Revolving Credit Note(s) or committed by such Person under
such Person’s lending commitment. The Borrower hereby irrevocably appoints the
Lender (and/or any subsequent Lender appointed by the Lender then maintaining
the Register) as the Borrower’s agent for the purpose of maintaining the
Register.

 

(b)          In connection with any negotiation, transfer or assignment as
aforesaid, the transferor/assignor shall deliver to the Lender then maintaining
the Register an assignment and assumption agreement executed by the
transferor/assignor and the transferee/assignee, setting forth the specifics of
the subject transaction, including but not limited to the amount and nature of
Obligations and/or lending commitments being transferred or assigned (and being
assumed, as applicable), and the proposed effective date of such transfer or
assignment and the related assumption (if applicable).

 

(c)          Subject to receipt of completed tax forms (indicating withholding
status, or exemption from withholding, as applicable, of the
transferee/assignee) reasonably required by the Person then maintaining the
Register, and (if required by such Person) surrender of the negotiated,
transferred or assigned Revolving Credit Note(s) for reissuance by the Borrower,
such Person shall record the subject transfer, assignment and assumption in the
Register. Anything contained in any Revolving Credit Note or other Loan Document
to the contrary notwithstanding, no negotiation, transfer or assignment shall be
effective until it is recorded in the Register pursuant to this Section 8.03(c).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error; and the Borrower and each Lender shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and each Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

38

 

 

IX.          MISCELLANEOUS

 

Section 9.01. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto, shall survive the making by the Lender of the Loans and the
execution and delivery to the Lender of the Revolving Credit Note, and shall
continue in full force and effect for so long as the Revolving Credit Note or
any other Obligations are outstanding and unpaid or the Revolving Credit
Commitment remains outstanding. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and permitted assigns of such party; and all covenants, promises and agreements
in this Agreement contained, by or on behalf of the Borrower shall inure to the
benefit of the successors and assigns of the Lender.

 

Section 9.02. Indemnification. The Borrower shall indemnify the Lender and its
directors, officers, employees, attorneys and agents against, and shall hold the
Lender and such Persons harmless from, any and all losses, claims, damages and
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by the Lender or any such Person arising out of, in any way
connected with, or as a result of: (a) any breach by the Borrower or any
Subsidiary of any of the Loan Documents; (b) the use of any of the proceeds of
the Loans made by the Lender to the Borrower; (c) this Agreement, the ownership
and operation of the Borrower’s and any Subsidiary’s assets, including all Real
Properties and improvements or any Contract, the performance by the Borrower or
any other Person of their respective obligations thereunder, and the
consummation of the transactions contemplated by this Agreement; (d) any
finder’s fee, brokerage commission of other such obligation payable or alleged
to be payable in respect of the transactions contemplated by this Agreement
which arises or is alleged to arise from any agreement, action or conduct of the
Borrower or any of its Affiliates, and/or (e) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not the
Lender or its directors, officers, managers, employees, attorneys or agents are
a party thereto; provided that such indemnity shall not apply to any such
losses, claims, damages, liabilities or related expenses arising from (i) any
unexcused breach by the Lender of any of its obligations under this Agreement,
(ii) the willful misconduct or gross negligence of the Lender as determined by a
final, non-appealable judgment of a court of competent jurisdiction, or (iii)
the breach of any commitment or legal obligation of the Lender to any Person
other than the Borrower or its Affiliates, provided that such breach is
determined pursuant to a final and nonappealable decision of a court of
competent jurisdiction. The foregoing indemnity shall remain operative and in
full force and effect regardless of the expiration or any termination of this
Agreement, the consummation of the transactions contemplated by this Agreement,
the repayment of the Loans, the invalidity or unenforceability of any term or
provision of any Loan Document, any investigation made by or on behalf of the
Lender, and the content or accuracy of any representation or warranty made by
the Borrower or any Subsidiary in any Loan Document. All amounts due under this
Section 9.02 shall be payable on written demand therefor.

 

39

 

 

Section 9.03. Governing Law. This Agreement and the other Loan Documents shall
(irrespective of where same are executed and delivered) be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to principles of conflicts of laws).

 

Section 9.04. Waiver and Amendment. Neither any modification or waiver of any
provision of this Agreement, the Revolving Credit Note, or any other Loan
Document, nor any consent to any departure by the Borrower or any Subsidiary
therefrom, shall in any event be effective unless the same shall be set forth in
writing duly signed or acknowledged by the Lender (or, in the event that there
are multiple Lenders at any time, Lenders holding a majority of the outstanding
principal balance of the maximum Revolving Credit Commitment) and all parties to
such Loan Document, and then such waiver or consent shall be effective only in
the specific instance, and for the specific purpose, for which given. No notice
to or demand on the Borrower in any instance shall entitle the Borrower to any
other or future notice or demand in the same, similar or other circumstances.

 

Section 9.05. Reservation of Remedies. Neither any failure nor any delay on the
part of the Lender in exercising any right, power or privilege hereunder or
under the Revolving Credit Note or any other Loan Document shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or future exercise, or the exercise of any other right, power or
privilege.

 

Section 9.06. Notices. All notices, requests, demands and other communications
under or in respect of this Agreement or any transactions hereunder shall be in
writing and shall be personally delivered, sent by prepaid recognized overnight
courier service, or telecopied by facsimile transmission to the applicable party
at its address or telecopier number indicated below.

 

If to the Lender:

 

HANOVER HOLDINGS i, LLC

5 Hanover Place

New York, NY 10004

Attention: Joshua Sason, Chief Executive Officer

Telecopier: (646) 737-9948 -

 

with a copy to:

 

Gersten Savage LLP

600 Lexington Avenue, 9th Floor

New York, New York 10022-6018

Attention: David E. Danovitch, Esq.

Telecopier: (212) 980-5192

 

If to the Borrower:

 

XZERES Corp.

9025 SW Hillman Court, Suite 3126

Wilsonville, OR 97070

 

40

 

 

Attention: Frank Greco, Chief Executive Officer

Telecopier: (503) 217-7260 with a copy to:

 

XZERES Corp.

 

9025 SW Hillman Court, Suite 3126

Wilsonville, OR 97070

Attention: Steve Shum, Chief Financial Officer

Telecopier: (503) 217-7260

 

or, as to each party, at such other address or telecopier number as shall be
designated by such party in a written notice to the other party delivered as
aforesaid. All such notices, requests, demands and other communications shall be
deemed given (a) when personally delivered, (b) three (3) Business Days after
being delivered to the telegraph company or overnight courier service, if
prepaid and sent overnight delivery, addressed as aforesaid and with all charges
prepaid or billed to the account of the sender, or (c) when sent by facsimile
transmission to a telecopier number designated by such addressee (provided that,
if such facsimile is sent other than during normal business hours at the point
of receipt, such facsimile shall be deemed to have been sent on the next
succeeding Business Day).

 

Section 9.07. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns, except that the Borrower shall not assign any of its rights or
obligations hereunder without the prior written consent of the Lender.

 

Section 9.08. Consent to Jurisdiction; Waiver of Jury Trial. Each of the Lender
and the Borrower hereby consents to the sole and exclusive jurisdiction of all
courts of the State of New York and the United States District Court for the
Southern District of New York, as well as to the jurisdiction of all courts from
which an appeal may be taken from such courts, for the purpose of any suit,
action or other proceeding arising out of or with respect to this Agreement, any
other Loan Document, any other agreements, instruments, certificates or other
documents executed in connection herewith or therewith, or any of the
transactions contemplated hereby or thereby, or any of the Lender’s, the
Borrower’s or any Subsidiary’s obligations hereunder or thereunder. The Borrower
hereby waives the right to interpose any counterclaims (other than compulsory
counterclaims) in any action brought by the Lender hereunder or in respect of
any other Loan Document, provided that this waiver shall not preclude the
Borrower from pursuing any such claims by means of separate proceedings. EACH OF
THE LENDER AND THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS WHICH
IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES TRIAL BY JURY IN
ANY SUCH SUIT, ACTION OR PROCEEDING. Each party may file a copy of this
Agreement as evidence of the foregoing waiver of right to jury trial. Each party
consents to the service of process and the delivery of any notice in connection
of any such suit, action or other proceeding in accordance with the Notice
provisions set forth herein or in accordance with the provisions of Applicable
Law.

 

41

 

 

Section 9.09. Certain Waivers. The Borrower and the Lender each hereby waives
any claims for special, consequential or punitive damages in any way arising out
of or relating to this Agreement, any of the other Loan Documents, or any breach
hereof or thereof.

 

Section 9.10. Severability. If any provision of this Agreement is held invalid
or unenforceable, either in its entirety or by virtue of its scope or
application to given circumstances, such provision shall thereupon be deemed
modified only to the extent necessary to render same valid, or not applicable to
given circumstances, or excised from this Agreement, as the situation may
require, and this Agreement shall be construed and enforced as if such provision
had been included herein as so modified in scope or application, or had not been
included herein, as the case may be.

 

Section 9.11. Captions. The Article and Section headings in this Agreement are
included herein for convenience of reference only, and shall not affect the
construction or interpretation of any provision of this Agreement.

 

Section 9.12. Sole and Entire Agreement. This Agreement, the Revolving Credit
Note, the other Loan Documents, and the other agreements, instruments,
certificates and documents referred to or described herein and therein
constitute the sole and entire agreement and understanding between the parties
hereto as to the subject matter hereof, and supersede all prior discussions,
agreements and understandings of every kind and nature between the parties as to
such subject matter.

 

Section 9.13. Confidentiality. The Lender shall not disclose any Confidential
Information to any Person, or use Confidential Information except in connection
with the administration of this Agreement and the other Loan Documents, without
the prior written consent of the Borrower; provided, however, that nothing
herein contained shall limit any disclosure of the tax structure of the
transactions contemplated hereby, or the disclosure of any information (a) to
the extent required by statute, rule, regulation or judicial process, (b) to
counsel for the Lender, (c) to bank examiners, auditors, accountants or, if
required by law, any regulatory authority, (d) to the officers, partners,
managers, directors, employees, agents and advisors (including independent
auditors and counsel) of the Lender, subject to the requirements of this Section
9.13, (e) in connection with any litigation which relates to this Agreement to
which the Lender is a party, (f) to a subsidiary or Affiliate of the Lender,
subject to the requirements of this Section 9.13, or (g) to any assignee or
participant (or prospective assignee or participant) which agrees to be bound by
this Section 9.13, and further provided, that in no event shall the Lender be
obligated or required to return any materials furnished by the Borrower. The
obligations of the Lender under this Section 9.13 shall supersede and replace
the obligations of the Lender under any confidentiality letter in respect of
this financing previously signed and delivered by the Lender to the Borrower. In
no event shall the Lender trade in any securities of the Borrower using
non-public information of the Borrower.

 

42

 

 

Section 9.14. Counterparts; Fax Signatures. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by fax or e-mailed signatures, each of
which shall be fully binding on the signing party.

 

[The remainder of this page is intentionally blank]

 

43

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officer as of the day and year first written
above.

 

  HANOVER HOLDINGS I, LLC         By: /s/ Joshua Sason   Name:  Joshua Sason  
Title: CEO         XZERES CORP.         By: /s/ Frank Greco   Name: Frank Greco
  Title: CEO

 

44

 

 

Exhibit A

Borrowing Base Certificate

 

BORROWING BASE CERTIFICATE AND REQUEST FOR DRAWDOWN Xzeres Corp.     BBC as of  
Comments A: Purchase Orders         Plus:         Purchase Orders Created Since
Last Notice         Less:         Purchase Orders Collections for Period        
Discounts Issued Since Last Reporting Period         Credit Memos Issued Since
Last Reporting Period         Other Reductions/Additions Since Last Reporting
Period Explain under comments         A: PURCHASE ORDERS (ENDING BALANCE)      
  A1: Less ineligible Purchase Orders:         Relates to obsolete inventory    
    Relates to slow moving inventory         Risks of collection         Other  
      Total Ineligible Purchase Orders         Net Eligible Purchase Orders    
              TOTAL NET PURCHASE ORDERS ENDING BALANCE         Purchase Orders
advance rate (80%):         TOTAL BORROWING BASE                   LINE
AVAILABILITY         Amount of Commitment 1,500,000         Current Debt
Outstanding Balance                   TOTAL OUTSTANDING         Remaining Unused
Balance of Line         Remaining BB Eligibility (Total BB Less O/S)        
Available to Draw         Draw Request                   Remaining Eligibility
After Draw                  

 

[Continues on following page]

 

45

 

 

The undersigned officer of Borrower certifies that the above stated information
and the information contained in any reports submitted to the herewith are true
and accurate and that the Borrower is in compliance with borrowing limitations
con in the Secured Revolving Credit Agreement dated August ___, 2012.

 

The undersigned officer of Borrower also certifies that as of the date of this
certificate, no event of default, prevent, which with the giving of notice or
the passing of time, or otherwise, would constitute an event of default, has
occurred and is continuing.

 

--------------------------------------------------------------------------------



Name:

Title:

 

46

 

 